 

ASSET PURCHASE AGREEMENT

 

by and among

 

ICTV BRANDS INC.

 

ICTV HOLDINGS, INC.,

 

PhotoMedex, Inc.,

 

RADIANCY, INC.,

 

PHOTOTHERAPEUTICS LTD.,

 

and

 

RADIANCY (ISRAEL) LIMITED

 



  

  

 

TABLE OF CONTENTS

 

      Page         ARTICLE I DEFINITIONS; INTERPRETATION 2   Section 1.1
Definitions 2   Section 1.2 Additional Defined Terms 10   Section 1.3
Interpretation 10         ARTICLE II THE TRANSACTION AND CLOSING 11   Section
2.1 Purchase and Sale 11   Section 2.2 Purchase Price 11   Section 2.3 The
Closing 13   Section 2.4 Payment of Purchase Price; Closing Deliverables 13  
Section 2.5 Non-Assignable Asset 14   Section 2.6 Consumer Business Vendor
Contracts 14   Section 2.7 Transfer of the Securities. 14   Section 2.8
Withholding Tax. 15         ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE
SELLERS 15   Section 3.1 Organization; Power; Authorization 15   Section 3.2
Binding Effect; Noncontravention 15   Section 3.3 Financial Statements 16  
Section 3.4 No Indebtedness or Undisclosed Liabilities 16   Section 3.5 Absence
of Changes 17   Section 3.6 Title to Assets; Condition; Inventory 18   Section
3.7 Compliance with Laws; Permits 18   Section 3.8 Proceedings; Orders 19  
Section 3.9 Tax Matters 19   Section 3.10 Environmental Matters 21   Section
3.11 Intellectual Property 22   Section 3.12 Real Estate 22   Section 3.13
Employee Benefits 23   Section 3.14 Contracts 24   Section 3.15 Labor Matters 26
  Section 3.16 Insurance 26   Section 3.17 Affiliate Transactions 26   Section
3.18 Brokerage 27   Section 3.19 FDA and Regulatory Matters 27   Section 3.20
Foreign Corrupt Practices; OFAC 27   Section 3.21 Accounting and Disclosure
Controls 28   Section 3.22 Litigation. 28   Section 3.23 Warranty. 28   Section
3.24 Capitalization of Hong Kong Foreign Subsidiary. 29   Section 3.25 No
Representations as to Brazilian Foreign Subsidiary. 29

 



  

  

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER AND PARENT 29   Section
4.1 Organization, Power; Authorization 29   Section 4.2 Binding Effect;
Noncontravention 29   Section 4.3 Consents 30   Section 4.4 Brokerage 30  
Section 4.5 Working Capital 30   Section 4.6 Proceedings; Orders 30   Section
4.7 Solvency 30         ARTICLE V COVENANTS 31   Section 5.1 Public
Announcements; SEC Filings 31   Section 5.2 Transaction Expenses; Transfer Taxes
31   Section 5.3 Further Assurances 31   Section 5.4 Post-Closing Access 31  
Section 5.5 Employees; Employees Benefit Plans 32   Section 5.6 Non-Compete and
Non-Solicitation 33   Section 5.7 PhotoMedex and Radiancy Name 34   Section 5.8
Notices and Consents. 34   Section 5.9 Operation of Business. 35   Section 5.10
Preservation of Business. 35   Section 5.11 Notice of Developments. 35   Section
5.12 Exclusivity. 35   Section 5.13 Financial Information. 35   Section 5.14
Payment of Excluded Liabilities. 35   Section 5.15 Information Statement or
other Shareholder Approval by the Parties. 36         ARTICLE VI CONDITIONS TO
CLOSING 36   Section 6.1 Conditions to Obligation of Purchaser. 36   Section 6.2
Conditions to Obligations of the Sellers. 38         ARTICLE VII INDEMNIFICATION
39   Section 7.1 Indemnification 39   Section 7.2 Procedures for Indemnification
39   Section 7.3 Limitations on Indemnification 41   Section 7.4 Adjustments to
Purchase Price 42   Section 7.5 Recoupment Under Royalty. 42         ARTICLE
VIII TAX MATTERS 43   Section 8.1 Cooperation on Tax Matters 43   Section 8.2
Tax Indemnification. 44   Section 8.3 Straddle Period 44   Section 8.4
Responsibility for Filing Tax Returns for Periods through Closing Date. 45  
Section 8.5 Amended Returns and Retroactive Elections 45   Section 8.6 Refunds
and Tax Benefits 45   Section 8.7 Purchase Price Allocations 46   Section 8.8
Tax Sharing Agreements. 46

 



  

  

 

ARTICLE IX TERMINATION 46   Section 9.1 Termination. 46         ARTICLE X
MISCELLANEOUS 47   Section 10.1 Confidentiality 47   Section 10.2 Consent to
Amendments 47   Section 10.3 Entire Agreement 47   Section 10.4 Successors and
Assigns 47   Section 10.5 Mediation; Arbitration and Governing Law 48   Section
10.6 No Additional Representations; Disclaimer 48   Section 10.7 Notices 49  
Section 10.8 Disclosure Letter 50   Section 10.9 Counterparts 50   Section 10.10
No Third Party Beneficiaries 50   Section 10.11 No Strict Construction 50  
Section 10.12 Headings 50        



Appendix I -- Assumed Liabilities Appendix II -- Business Assets Appendix III --
Excluded Assets Disclosure Letter

 



  

  

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of October 4, 2016,
(the “Execution Date”) by and among ICTV Brands Inc., a Nevada corporation
(“Parent”); ICTV Holdings, Inc., a Nevada corporation (“Purchaser”); PhotoMedex,
Inc., a Nevada corporation (“PHMD”); Radiancy, Inc., a Delaware corporation
(“Radiancy”), PhotoTherapeutics Ltd., a private limited company limited by
shares, incorporated under the laws of England and Wales (“PHMD UK”), and
Radiancy (Israel) Limited, a private corporation incorporated under the laws of
the State of Israel (“Radiancy Israel” and, together with PHMD, Radiancy, and
PHMD UK, the “Sellers” and each, a “Seller”). Parent, Purchaser and the Sellers
are each sometimes referred to herein as a “Party” and, collectively, as the
“Parties.” Capitalized terms which are used but not otherwise defined herein are
defined in Section 1.1 below.

 

INTRODUCTION

 

This Agreement is being entered into by the Parties with reference to the
following:

 

A. As of the date hereof, each of the Sellers directly own and operate divisions
that manufacture, sell and distribute the Consumer Products used in the
Business;

 

B. As of the date hereof, the Sellers directly or indirectly own all of the
issued, subscribed and paid-up share capital (the “Securities”) of Radiancy (HK)
Limited, a private limited company limited by shares, incorporated under the
laws of Hong Kong (the “Hong Kong Foreign Subsidiary”), and LK Technology
Importaçăo E Exportaçăo LTDA, a private Sociedade limitada formed under the laws
of Brazil (the “Brazilian Foreign Subsidiary” and together with the Hong Kong
Foreign Subsidiary, the “Foreign Subsidiaries”);

 

C. The Sellers, together with one or more direct or indirect owned Subsidiaries
of the Sellers, including the Foreign Subsidiaries, own, sell and distribute all
of the Business Assets; and

 

D. The Parties desire to enter into this Agreement pursuant to which the Sellers
agree to sell, or cause to be sold, to Purchaser, and Purchaser agrees to
purchase from the Sellers, and one or more of the direct or indirect
Subsidiaries of the Sellers, as the case may be, all of the Transferred Assets
primarily used in or necessary for the operation of the Business on the terms
and subject to the conditions contained herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, intending to be legally bound, the Parties
hereby agree as follows:

 



  

  

 

ARTICLE I

 

DEFINITIONS; INTERPRETATION

 

Section 1.1 Definitions. For the purposes of this Agreement, the following terms
have the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly controls, is controlled by, or is under common control with, such
Person. The term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by Contract or
otherwise, and the terms “controlled” and “controlling” have meanings
correlative thereto.

 

“Assumed Liabilities” means the liabilities and obligations relating to or
associated with the Business, but only to the extent such liabilities and
obligations are listed on Appendix I.

 

“Business” means the manufacture, production and world-wide sale and
distribution of the Consumer Products.

 

“Business Assets” means all right, title, and interest in and to all of the
assets of each Seller, including (i) all Inventory; (ii) all customer and
supplier lists; (iii) all current and future Intellectual Property; (iv) all
products currently in development including all related materials, supporting
documentation, forecasts, and third party reports; (v) all property, plant and
equipment used in manufacturing and ongoing maintenance of the Business,
including all tangible personal property and tooling used to manufacture the
Consumer Products; (vi) purchase orders, agreements, contracts, instruments,
other similar arrangements and rights thereunder, including the Contracts listed
in Section 3.14(a) of the Disclosure Letter, agreements with HSN in the United
States, QVC in the European Union and The Shopping Channel (TSC) in Canada with
programs in place for 2017 (in each such case (HSN, QVC and TSC) to the extent
consent to assignment has been obtained or is not necessary and, if not
obtained, subject to Section 2.5 hereof), and residual or other rights under
purchase and sale agreements to which any Seller is a party, including, without
limitation the rights of PHMD to continue to sell certain Neova products in
accordance with Section 10.5 of that certain Asset Purchase Agreement, dated
August 30, 2016 among PHMD and the other parties thereto (to the extent consent
to assignment has been obtained or is not necessary and, if not obtained,
subject to Section 2.5 hereof); (vii) noncompetition agreements or provisions of
Seller’s employees; (viii) leases, subleases, and rights thereunder with respect
to both real and personal property; (ix) claims, deposits, rebates, discounts
earned, prepayments, refunds, causes of action, chooses in action, rights of
recovery, rights of set off, and rights of recoupment; (x) franchises,
approvals, permits, licenses, orders, registrations, certificates, variances,
and similar rights obtained from governments and Governmental Entities; (xi)
books, records, ledgers, files, documents, correspondence, lists, catalogs,
advertising and promotional materials, studies, reports, customer lists
(provided that the Sellers may retain a copy of all customer records to be used
in connection with the audit of the financial statements of the Sellers and such
other matters as may arise), and other printed or written material (but
excluding the corporate minute books of the Sellers); (xii) those additional
assets and properties otherwise listed on Appendix II; and (xiii) the goodwill
associated therewith, held by the Sellers or held by the Foreign Subsidiaries,
wherever located, to the extent such assets or properties are primarily used in
or necessary for the operation of the Business, but, in each case, specifically
excluding the Excluded Assets. For the avoidance of doubt, the business assets
to be purchased by the Purchaser do not include cash or cash equivalents nor
deposits of any kind nor any customer trade receivables.

 



 2 

  

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York, or is a day on which
banking institutions located in New York, NY are authorized or required by Legal
Requirement or other governmental action to close.

 

“Business Employee” means an employee, officer, director or other service
provider of the Sellers who is primarily or exclusively engaged in providing
services to the Business.

 

“Business Intellectual Property” means all Intellectual Property of the Sellers,
the Foreign Subsidiaries or any other direct or indirect Subsidiary of the
Sellers, to the extent such Intellectual Property is primarily used in, or
otherwise necessary for, the operation of the Business, including, without
limitation, the Intellectual Property listed on Section 3.11(a) of the
Disclosure Letter.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Consumer Business Vendor Contracts” means all vendor and supplier Contracts
that are primarily used in or necessary for the Business, including the
Contracts with vendors and suppliers listed on Section 3.14(a) of the Disclosure
Letter which are being assigned to Purchaser.

 

“Consumer Products” means proprietary products and services that address skin
diseases and conditions or pain reduction using home-use devices for various
indications including hair removal, acne treatment, skin rejuvenation, and lower
back pain; which products are sold and distributed to traditional retail, online
and infomercial outlets for home-use products and include, without limitation,
the following: (a) no!no! Hair, (b) no!no! Skin, (c) no!no! Face Trainer, (d)
no!no! Glow, (e) Made Ya Look, (f) no!no! Smooth Skin Care, (g) Kryobak, and (h)
ClearTouch.

 

“Contract” means any agreement or contract or other binding obligation,
commitment or undertaking whether written or verbal.

 

“Disclosure Letter” means the Disclosure Letter delivered by the Sellers to
Purchaser concurrently with the execution and delivery of this Agreement.

 

“Employee Benefit Plan” means each “employee benefit plan” as such term is
defined in Section 3(3) of ERISA and each other material employee benefit plan,
program or arrangement relating to deferred compensation, bonus, severance,
retention, employment, change of control, fringe benefit, profit sharing,
unemployment compensation or other employee benefits, including any
Multiemployer Plan, (i) established, maintained, sponsored or contributed to (or
with respect to which an obligation to contribute has or had been undertaken) by
a Seller on behalf of any current or former Business Employee or their
beneficiaries or (ii) with respect to which a Seller has any current obligation
or liability (continuing or otherwise) on behalf of a Business Employee.

 



 3 

  

 

“Environmental Laws” means all federal and state statutes or regulations
concerning the pollution, protection or cleanup of the environment, including
those relating to the treatment, storage, disposal, handling, transportation,
discharge, emission or release of Hazardous Substances, including the Clean Air
Act, the Clean Water Act, the Solid Waste Disposal Act, the Resource
Conservation and Recovery Act, and the Comprehensive Environmental Response,
Compensation, and Liability Act.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” of any entity means each entity that is treated as a single
employer with such entity for purposes of Section 4001(b)(1) of ERISA or Section
414(b), (c), (m) or (o) of the Code.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” shall mean the collective reference to all (i) cash on hand or
marketable securities including cash or marketable securities of the Foreign
Subsidiaries, (ii) accounts receivable, (iii) the corporate records, accounting
records and minute books of the Sellers, and (iv) the other assets and
properties listed on Appendix III hereto.

 

“Excluded Liabilities” means all of the liabilities and obligations of the
Sellers or their Affiliates, other than the Assumed Liabilities, including,
without limitation, (i) all accounts payable, current liabilities and accrued
expenses of the Business as at the Closing Date, including accounts payable and
accrued expenses that are owed for media buys for advertising that have run as
of the Closing Date, and/or amounts owed to suppliers as of the Closing Date,
all of which accounts payable or accrued expenses shall remain the sole
responsibility of Sellers, (ii) any liability of the Sellers or the Foreign
Subsidiaries for income, transfer, sales, use, and all other Taxes arising in
connection with the consummation of the transactions contemplated hereby
(including any income Taxes arising because the Sellers are transferring the
Transferred Assets), whether imposed on Sellers or the Foreign Subsidiaries as a
matter of law, under this Agreement or otherwise, (iii) any liability of the
Sellers or the Foreign Subsidiaries for Taxes arising on or prior to the Closing
Date, including Taxes of any Person other than the Sellers or the Foreign
Subsidiaries that is a liability of the Sellers or the Foreign Subsidiaries,
(iv) any liability of Sellers or the Foreign Subsidiaries with respect to any
Indebtedness, (v) any liability of Sellers or the Foreign Subsidiaries arising
out of any threatened or pending litigation or other claim, (vi) any liability,
whether arising by operation of law, contract, past custom or otherwise, for
unemployment compensation benefits, pension benefits, salaries, wages, bonuses,
incentive compensation, sick leave, severance or termination pay, vacation and
other forms of compensation or any other form of Employee Benefit Plan
(including the health benefits payable reflected on the Sellers’ or the Foreign
Subsidiaries’ balance sheet), agreement (including employment agreements),
arrangement or commitment payable to or for the benefit of any current or former
officers, directors and other employees and independent contractors of Sellers
or the Foreign Subsidiaries, (vii) any liabilities of the Sellers or the Foreign
Subsidiaries to any Affiliates or current or former stockholders of any Seller
or Foreign Subsidiary, (viii) any liability for costs and expenses of the
Sellers in connection with this Agreement or any transactions contemplated
hereby, (ix) any liability of the Seller Companies or the Business relating to
returns, refunds or rebates on Consumer Products sold on or prior to the Closing
Date solely to the extent that any such return, refund or rebate claims are made
in strict compliance with the applicable return, refund or rebate policy
relating to the Consumer Product that is the subject of such return, refund or
rebate; and (x) any liability under Environmental Laws.

 



 4 

  

 

“Fundamental Representations” means, collectively, the representations and
warranties set forth in Section 3.1 (Organization; Power; Authorization),
Section 3.2(a) (Binding Effect; Noncontravention), Section 3.6(a) (Title to
Assets), Section 3.9 (Tax Matters), Section 3.10 (Environmental Matters),
Section 3.13 (Employee Benefits), Section 3.18 (Brokerage), Section 3.24
(Capitalization of Hong Kong Foreign Subsidiary), Section 4.1 (Organization;
Power; Authorization), Section 4.2(a) (Binding Effect; Noncontravention), and
Section 4.4 (Brokerage).

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Governmental Entity” means any transnational, domestic or foreign federal,
state, local or other governmental, regulatory or administrative authority,
department, court, agency or official, including any political subdivision
thereof.

 

“Hazardous Substance” means any waste, pollutant, contaminant, hazardous,
radioactive, or toxic substance, petroleum, petroleum-based or petroleum-derived
substance or waste or asbestos-containing material, the presence of which
requires investigation or remediation under any Environmental Laws.

 

“Indebtedness” of any Person means, in each case whether or not accrued on the
books of such Person, (i) all indebtedness of such Person for borrowed money or
for the deferred purchase price of property or services, (ii) all obligations of
such Person upon which interest charges are customarily paid or which are
evidenced by notes, bonds, debentures, credit agreements or similar agreements
or investments, (iii) all obligations of such Person under conditional sale or
other title retention agreements relating to property or assets purchased by
such Person, (iv) all obligations of such Person under capitalized leases, (v)
all obligations of such Person in respect of acceptances, letters of credit or
letters of guaranty issued or created for the account of such Person, and (vi)
all liabilities secured by any Lien on any property owned by such Person,
whether or not such Person has assumed or otherwise become liable for the
payment thereof.

 

“Intellectual Property” means (i) United States and foreign patents, patent
applications, continuations, continuations-in-part, divisions, reissues, patent
disclosures, inventions (whether or not patentable) and improvements thereto,
(ii) United States and foreign trademarks, service marks, logos, trade dress and
trade names or other source-identifying designations or devices, (iii) United
States and foreign copyrights and design rights, whether registered or
unregistered, and pending applications to register the same, (iv) Internet
domain names and registrations thereof, (v) confidential ideas, trade secrets,
proprietary rights, computer software, including source code, derivative works,
moral rights, know-how, works-in-progress, concepts, methods, processes,
inventions, invention disclosures, formulae, reports, data, customer lists,
mailing lists, business plans or other proprietary information, and (vi) any and
all other intellectual property rights throughout the world.

 



 5 

  

 

“IRS” means the United States Internal Revenue Service.

 

“Lease” means all leases, subleases and other Contracts under which any Seller
Company leases, uses or occupies, or has the right to use or occupy, any real
property that is primarily used in, or otherwise necessary for, the operation of
the Business.

 

“Leased Real Estate” means all real property that any Seller Company leases,
subleases or otherwise uses or occupies, or has the right to use or occupy,
pursuant to a Lease.

 

“Legal Requirement” means any known requirement arising under any action, law,
treaty, rule or regulation, determination or direction of a Governmental Entity.

 

“License” means all licenses, sublicenses and other Contracts under which any
Seller Company licenses or has the right to use any Consumer Products,
Intellectual Property, or other Business Assets that is primarily used in, or
otherwise necessary for, the operation of the Business.

 

“Liens” means any mortgage, pledge, lien, security interest, charge,
hypothecation, option, right of first refusal, easement, right of way,
restriction on transfer or use, title defect, encroachment or other encumbrance
or other adverse claim of any kind.

 

“Losses” means, with respect to any Person, any and all liabilities, costs,
damages, deficiencies, penalties, amounts paid in settlement, fines or other
losses or expenses incurred by such Person (including reasonable out-of-pocket
expenses of investigation and reasonable out-of-pocket attorneys’ or
consultants’ fees and expenses as a result or arising out of any action, suit or
proceeding whether involving a Third Party Claim or a claim solely between the
Parties to enforce the provisions hereof), but not including any consequential
damages, special damages, incidental damages or punitive damages, except to the
extent payable by an Indemnified Person to a Person in a Third Party Claim.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations or condition (financial or otherwise) or
prospects of the Business or the Consumer Products, or (ii) the ability of the
Sellers to perform their material obligations hereunder or to consummate the
transactions contemplated hereby; but excluding any effect resulting from (a)
general economic conditions or general effects on the industry in which the
Business is primarily engaged (including as a result of an outbreak or
escalation of hostilities involving the United States or the declaration by the
United States of a national emergency or war, or the occurrence of any other
calamity or crisis (including any act of terrorism) or any change in financial,
political or economic conditions in the United States or elsewhere) not having a
materially disproportionate effect on the Consumer Products or the Business
relative to other participants in the industry in which the Business is
primarily engaged, or (b) any change or amendment to any Legal Requirement or
any change in the manner in which any Legal Requirement is enforced generally
affecting the industry in which the Business is primarily engaged and not
specifically relating to or having a materially disproportionate effect on the
Consumer Products or the Business relative to other participants in the industry
in which the Business is primarily engaged, (c) any public announcement of the
transactions contemplated by this Agreement in accordance with the terms of this
Agreement, or (d) any action taken by Purchaser or its Representatives in
accordance with the terms of this Agreement.

 



 6 

  

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) of
ERISA.

 

“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any Governmental
Entity or by any arbitrator.

 

“Ordinary Course of Business” means the ordinary course of the operation of the
Business consistent with past practices of the Seller Companies.

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
and consents required to be obtained from Governmental Entities necessary to
conduct and operate the Business as currently conducted or operated.

 

“Permitted Liens” means (i) liens for Taxes, which either (a) are not delinquent
or (b) are set forth on Section 1.1 of the Disclosure Letter and are being
contested in good faith and by appropriate proceedings and for which an
appropriate reserve has been established on the Reference Financial Statements
in accordance with GAAP, (ii) mechanics’, materialmen’s or contractors’ liens or
encumbrances for construction in progress and workmen’s, repairmen’s,
warehousemen’s and carriers’ liens arising in the Ordinary Course of Business
and which do not materially impair the occupancy or use, value or marketability
of the property which they encumber, (iii) zoning, entitlement, building and
other land use regulations imposed by Governmental Entities having jurisdiction
over the real property which do not materially impair the occupancy or use,
value or marketability of the property which they encumber, (iv) covenants,
conditions, restrictions, easements and other matters affecting the assets or
property of the Business which do not materially impair the occupancy or use,
value or marketability of the property which they encumber, and (v) any matters
set forth on Section 1.1 of the Disclosure Letter.

 

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Governmental Entity.

 

“Proceeding” means any action, audit, arbitration, examination, hearing,
litigation, or suit (whether civil, criminal or administrative) commenced,
brought, conducted, or heard by or before, or otherwise involving, any
Governmental Entity or arbitrator.

 

“Reference Financial Statements” means collectively, (i) the unaudited balance
sheet of the Business as of June 30, 2016, and (ii) the unaudited statement of
operations of the Business for the twelve months ended December 31, 2015 and the
six (6) months ended June 30, 2016.

 

“Representatives” means, with respect to any Person, each of the Affiliates,
directors, officers, employees, agents and other representatives (including
attorneys, accountants and financial advisors) of such Person.

 



 7 

  

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller Companies” means, collectively, the Sellers and the Foreign
Subsidiaries.

 

“Sellers’ Knowledge” means the actual knowledge of Dennis McGrath, Dolev
Rafaeli, and Michele Pupach, after conducting a reasonable inquiry and
investigation (consistent with such Person’s title and/or responsibility)
concerning the existence of a particular fact or matter.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation or a limited liability company (with voting securities), a
majority of the total voting power of shares of stock or interest entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company
(without voting securities), partnership, association or other business entity,
a majority of the partnership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control any managing director or general partner of such limited
liability company, partnership, association or other business entity.

 

“Taxable Period” means any period prescribed by any Governmental Entity for
which a Tax Return is required to be filed or a Tax is required to be paid.

 

“Taxing Authority” means any U.S. or foreign, federal, national, state,
provincial, county, or municipal or other local government, any subdivision,
agency, commission, or authority thereof (or any quasi-governmental body)
exercising any taxing authority, or any other authority exercising tax
regulatory authority in its capacity as doing such.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 



 8 

  

 

“Taxes” means, with regard to the Foreign Subsidiary, (i) any and all taxes,
installments, assessments, charges, duties, fees, levies or other governmental
charges, including income, franchise, margin, capital stock, real property,
personal property, tangible, withholding, employment, payroll, social security,
land transfer, employer, health, goods and services, harmonized sales, social
contribution, employment insurance premium, unemployment compensation,
disability, transfer, sales, use, service, escheat, unclaimed property, license,
excise, gross receipts, value–added (ad valorem), add-on or alternative minimum,
environmental, severance, stamp, occupation, premium, and all other taxes of any
kind for which a Person may have any liability imposed by any Taxing Authority,
whether disputed or not, and any charges, fines, interest or penalties imposed
by any Taxing Authority or any additional amounts attributable or imposed with
respect to such amounts, and with regard to Sellers, any and all sales and use
and employment-related taxes, installments, assessments, charges, duties, fees,
levies or other governmental charges, including withholding, employment,
payroll, social security, employer, health, goods and services, harmonized
sales, social contribution, employment insurance premium, unemployment
compensation, disability, sales, use, and value-added (ad valorem), and
severance taxes for which a Person may have any liability imposed by any Taxing
Authority, whether disputed or not, and any charges, fines, interest or
penalties imposed by any Taxing Authority or any additional amounts attributable
or imposed with respect to such amounts, (ii) any liability for the payment of
any amounts of the type described in clause (i) as a result of being a member of
an affiliated, combined, consolidated or unitary group for any Taxable Period;
(iii) any liability for the payment of amounts of the type described in clause
(i) or clause (ii) as a result of being a transferee of, or a successor in
interest to, any Person or as a result of an express or implied obligation to
indemnify any Person.

 

“Third Party Claim” means any claim or Proceeding by any Person, other than the
Sellers, Purchaser or any of their respective Affiliates.

 

“Transaction Documents” means this Agreement, the Escrow Agreement, the
Transition Services Agreement and the Transfer Documentation.

 

“Transfer Documentation” means a bill of sale, an assignment and assumption
agreement, a patent assignment, a domain name assignment, a trademark assignment
and such other transfer documents as the Parties shall agree, all in form and
substance previously agreed by the Parties.

 

“Transferred Assets” means, collectively, the Securities and the Business
Assets.

 

“Transition Services Agreement” means that certain Transition Services
Agreement, dated as of the Closing Date, among the Sellers and Purchaser, in the
form and substance previously agreed by the Parties.

 



 9 

  

 

Section 1.2 Additional Defined Terms.

 

Each of the following terms is defined in the Section set forth opposite such
term:

 

Agreement Preamble Allocation Schedule Section 8.7 Applicable Plans Section
5.5(b) Brazilian Foreign Subsidiary Recitals Business Assets Preamble Business
Contracts Section 3.14(a) Closing Section 2.3 Closing Date Section 2.3
Continuing Employees Section 5.5(a) Escrow Agreement Section 2.2(a) Execution
Date Preamble Finally Determined Section 7.5(c) Financial Statements Section
3.3(b) Foreign Subsidiaries Recitals Health Care Laws Section 3.19 Hong Kong
Foreign Subsidiary Recitals Indemnified Person Section 7.2(a) Indemnifying
Person Section 7.2(b) Information Statement Section 5.15(a) Inventory Section
3.6(c) Non-Assignable Asset Section 2.5 Notice of Claim Section 7.2(a) Offered
Employees Section 5.5(a) Parent Preamble Party Preamble PHMD Preamble PHMD UK
Preamble Pre-Closing Tax Period Section 3.9(j)(i) Purchase Price Section 2.2
Purchaser Preamble Purchaser Indemnified Persons Section 7.1(a) Radiancy
Preamble Radiancy Israel Preamble Royalty Section 7.5(a) SEC Documents Section
3.3(a) Second Payment Section 2.2(b) Securities Recitals Seller Preamble Seller
Indemnified Persons Section 7.1(b) Separate Allocation Section 8.7 Set-Off
Notice Section 7.5(b) Straddle Period Section 8.3 Tax Proceedings Section 8.1(b)
Third Party Notice Section 7.2(b) Transfer Date Section 5.5(c) Transfer Taxes
Section 5.2(b)

 

Section 1.3 Interpretation. Unless otherwise indicated to the contrary herein by
the context or use thereof (a) the words, “herein,” “hereto,” “hereof” and words
of similar import refer to this Agreement as a whole and not to any particular
Section or paragraph hereof, (b) the word “including” means “including, but not
limited to,” (c) words importing the singular will also include the plural, and
vice versa, and (d) any reference to any federal, state, local, or foreign
statute or law (including within the definition of Legal Requirement) will be
deemed also to refer to all rules and regulations promulgated thereunder.
References to $ will be references to United States Dollars, and with respect to
any Contract, obligation, liability, claim or document that is contemplated by
this Agreement but denominated in currency other than United States Dollars, the
amounts described in such Contract, obligation, liability, claim or document
will be deemed to be converted into United States Dollars for purposes of this
Agreement as of the applicable date of determination.

 



 10 

  

 

ARTICLE II

 

THE TRANSACTION AND CLOSING

 

Section 2.1 Purchase and Sale. At the Closing upon the terms and subject to the
conditions set forth herein, (a) Purchaser shall purchase from the Sellers, and
one or more of their direct or indirect Subsidiaries, and the Sellers shall, or
shall cause one or more of their direct or indirect Subsidiaries to, as
applicable, sell, convey, assign, transfer and deliver to Purchaser, the
Transferred Assets, and (b) the Sellers shall, or shall cause one or more of
their direct or indirect Subsidiaries, as applicable, to assign, and Purchaser
shall assume and become responsible for paying, performing and discharging, the
Assumed Liabilities.

 

For the avoidance of doubt, the Transferred Assets shall not, and shall not be
deemed to, include any of the Excluded Assets, and neither Purchaser nor Parent
shall be deemed to assume any of the Excluded Liabilities.

 

Section 2.2 Purchase Price. The Parties hereto agree that the Purchase Price
shall be Nine Million, Five Hundred Thousand Dollars ($9,500,000) (the “Purchase
Price”). The Parent and the Purchaser shall pay the Purchase Price to the
Sellers or their designees as hereinafter provided (it being understood that the
Parent and the Purchaser are jointly and severally liable for the obligation to
pay the Purchase Price as hereinafter set forth):

 

(a) On or prior to the date of this Agreement, Three Million Dollars
($3,000,000) shall be delivered by the Parent and the Purchaser by wire transfer
of immediately available funds to an escrow account established by the Parent
and the Purchaser’s counsel in such Parent and Purchaser’s counsel’s IOLTA Trust
Account to be held by Parent and Purchaser’s counsel, as escrow agent under an
escrow agreement entered into on or prior to the date hereof among the parties
hereto and certain investors in the Parent’s securities (the “Escrow
Agreement”), said escrow funds to be paid to the Sellers at the Closing in
accordance with the Escrow Agreement and this Agreement.

 

(b) On or before the ninetieth (90th) day following the Closing Date, the Parent
and the Purchaser shall pay to the Sellers Two Million Dollars ($2,000,000) (the
“Second Payment”) in immediately available funds to an account specified by the
Sellers in writing; provided that on or before the date hereof the Parent and
the Purchaser shall deliver to the Sellers a letter of credit in form and
substance satisfactory to the Sellers that secures the Parent and the
Purchaser’s obligation to make the Second Payment.

 



 11 

  

 

(c) The Parent and the Purchaser shall pay to the Sellers a continuing royalty
on net cash (invoiced amount less sales refunds, returns, rebates, allowances
and similar items) actually received by Purchaser or its Affiliates from sales
of the Consumer Products, commencing with net cash actually received by the
Purchaser or its Affiliates from and after the Closing Date and continuing until
the total royalty paid to Sellers totals Four Million, Five Hundred Thousand
Dollars ($4,500,000), calculated as set forth below. The Parent and the
Purchaser shall make royalty payments under this Section 2.2(c) to the Sellers
on a monthly basis in arrears within thirty days of each month end. Upon
request, the Parent and the Purchaser shall provide PHMD with financial records
reasonably required to verify net cash actually received by the Purchaser or its
Affiliates from sales of the Consumer Products during the applicable period.
PHMD may make such a request no more often than once every three months. The
Parent and the Purchaser shall cooperate fully with PHMD with respect to these
requests and shall provide reasonably requested records within 15 days of any
such request. PHMD agrees to keep all records provided by the Parent and the
Purchaser confidential and to either destroy or return the records to the Parent
or the Purchaser upon completion of its audit. Any discrepancies found will be
reviewed by the Parent and the Purchaser and, if confirmed, corrected by way of
a refund or payment, as appropriate. In the event of confirmed discrepancies or
a determination by the Independent Accountant (as defined below) that resulted
in a shortfall to the Sellers of more than 5% of payments to which it was
entitled for the time period in question, then, in addition to paying the amount
of the shortfall, the Parent and the Purchaser shall reimburse PHMD for the
reasonable costs of the audit (including fees and expenses of the Independent
Accountant. In the event that Parent/Purchaser and PHMD cannot resolve any
discrepancies within thirty (30) days of PHMD’s written notice thereof to
Parent/Purchaser, then at any time thereafter, PHMD may submit the disputed
items for final review and determination by an independent accountant of
nationally recognized standing selected by the New York Regional Office of the
American Arbitration Association in accordance with the procedures of the
American Arbitration Association (the “Independent Accountant”). Each of the
Parent/Purchaser and PHMD shall be party to the engagement letter entered into
with the Independent Accountant. The Independent Accountant shall act as an
arbitrator to resolve the disputed items in question in accordance with the
provisions and definitions in this Agreement. The Independent Accountant shall
provide its final determination to the Purchaser/Parent and PHMD in writing with
a reasonably detailed explanation of the reasons for its determinations. All
such determinations shall be final, conclusive, non-appealable and binding for
all purposes hereunder (other than for fraud or manifest error), and may be
entered and enforced in any court having jurisdiction. All costs and expenses of
the Independent Accountant shall be borne equally by Purchaser/Parent, on the
one hand, and PHMD, on the other hand; provided, however, that if a
determination by the Independent Accountant that resulted in a shortfall to the
Sellers of more than 5% of payments to which it was entitled for the time period
in question, then, in addition to paying the amount of the shortfall, the Parent
and the Purchaser shall be solely responsible for all costs and expenses of the
Independent Accountant.

 

(i) Thirty-Five Percent (35%) of net cash (invoiced amount less sales refunds,
returns, rebates, allowances and similar items) actually received by Purchaser
or its Affiliates from the sale of all Consumer Products sold through live
television promotions made through Home Shopping Network (HSN) in the United
States, QVC in the European Union, and The Shopping Channel (TSC) in Canada,
less (A) deductions for sales commissions actually paid and on-air costs
incurred for those amounts collected related to the sale of Consumer Products
made through HSN in the United States, QVC in the European Union, and The
Shopping Channel (TSC) in Canada, and (B) the cost of goods sold to generate
such net cash; and

 

(ii) Six Percent (6%) of net cash (invoiced amount less sales refunds, returns,
rebates, allowances and similar items) actually received by Purchaser or its
Affiliates from the sale of all Consumer Products other than sales described in
Section 2.2(c)(i).

 

For the avoidance of doubt, in calculating net cash actually received by the
Purchaser or its Affiliates, (a) subject to clause (b) below, the Purchaser
shall have the right to deduct all refunds, returns, rebates, allowances and
similar items of any kind whatsoever, and (b) the maximum amount of refunds,
returns, rebates, allowances and similar items for the period prior to the
Closing shall be capped at $500,000.

 



 12 

  

 

Section 2.3 The Closing. The closing of the transactions contemplated hereby
(collectively, the “Closing”) shall take place through the exchange of signature
pages through electronic mail or otherwise as agreed to by the Parties on the
second business day following the satisfaction or waiver of all conditions to
the obligations of the Parties to consummate the transactions contemplated
hereby (other than conditions with respect to actions the respective Parties
will take at the Closing itself), or such other date and time as the Parties may
mutually determine. The date of the Closing is referred to as the “Closing
Date.”

 

Section 2.4 Payment of Purchase Price; Closing Deliverables. At the Closing (or,
with respect to the Securities, as provided in Section 2.7), as applicable:

 

(a) Purchaser or Parent, as applicable, shall deliver or cause to be delivered
to the Sellers or their designees:

 

(i) a payment of Three Million Dollars ($3,000,000) from the escrow account
created under the Escrow Agreement by check or confirmed wire transfer;

 

(ii) the Transition Services Agreement duly executed by Purchaser;

 

(iii) the Transfer Documentation duly executed by Purchaser;

 

(iv) a certificate, dated as of the Closing Date and executed on behalf of
Purchaser by its secretary, certifying the resolutions of the board of directors
of Purchaser approving this Agreement and the transactions contemplated hereby;
and

 

(v) the various certificates, agreements, instruments and documents referred to
in Section 6.2 below;

 

(b) The Sellers shall deliver or cause to be delivered to Purchaser or its
designees:

 

(i) the Transition Services Agreement duly executed by the Sellers;

 

(ii) the Transfer Documentation duly executed by the applicable Seller;

 

(iii) a certificate from the Governmental Entity in the state or other
jurisdiction in which each of the Seller Companies is organized, dated within
five Business Days prior to the Closing Date, and certifying that the such
entity is in good standing;

 

(iv) a certificate stating that neither of the Sellers is a foreign person
within the meaning of Section 1445(f)(3) of the Code, prepared in accordance
with Treasury Regulation Section 1.1445-2(b)(2);

 



 13 

  

 

(v) the various certificates, agreements, instruments and documents referred to
in Section 6.1 below; and

 

(vi) evidence reasonably satisfactory to Purchaser of the termination and
release of all Liens (other than any Permitted Liens) on all Transferred Assets.

 

Section 2.5 Non-Assignable Asset. To the extent that any Business Asset is not
assignable without the consent of another party, this Agreement shall not
constitute an assignment or an attempted assignment thereof if such assignment
or attempted assignment would constitute a breach thereof or a default
thereunder. The Sellers, on the one hand, and Purchaser, on the other hand,
shall use commercially reasonable efforts to obtain the consent of such other
party to the assignment of any such Business Asset to Purchaser in all cases in
which such consent is or may be required for such assignment. If any such
consent shall not be obtained with respect to any such Business Asset (each, a
“Non-Assignable Asset”), to the extent permitted by Legal Requirement, (a) the
Sellers shall cooperate with Purchaser in any mutually agreeable reasonable
arrangement designed to provide to Purchaser substantially equivalent benefits
to those that would have been assigned to Purchaser with respect to the relevant
Non-Assignable Asset had such consent been obtained, including enforcement
thereof and of all rights of the Sellers against any other Person with respect
to such Non-Assignable Asset, (b) the Sellers shall take all such actions and
do, or cause to be done, all such things as shall reasonably be necessary and
proper in order that the value of any Non-Assignable Assets shall be preserved
and shall inure to the benefit of Purchaser, (c) the Sellers shall pay over to
Purchaser promptly following receipt, all monies collected by or paid to the
Sellers in respect of such Non-Assignable Assets, and (d) the Purchaser shall
have the sole responsibility for all obligations and liabilities arising out of
such Non-Assignable Assets to the extent that the same would have constituted
Assumed Liabilities had such consent been obtained.

 

Section 2.6 Consumer Business Vendor Contracts. To the extent any Consumer
Business Vendor Contracts that are used in, or otherwise necessary for, the
operation of the Business cannot be assigned to the Purchaser for any reason,
the Sellers shall, at Purchaser’s sole cost and expense, cooperate with
Purchaser in any mutually agreeable reasonable arrangement designed to provide
to Purchaser substantially equivalent benefits to those that would have been
assigned to Purchaser with respect to the relevant Consumer Business Vendor
Contract(s) had such Contract(s) been assigned to Purchaser at Closing, from the
Closing Date until no later than December 31, 2016; provided, however, that
Purchaser shall use its commercially reasonable efforts to negotiate its own
Contract(s) with the counter party(s) to such Consumer Business Vendor
Contract(s) or other substitute arrangements as expeditiously as reasonably
practicable. The consummation of the transactions contemplated hereby, in and of
itself, shall not be deemed to limit or prevent either Party from entering into,
maintaining, pursuing or negotiating its own business relationship with any
counter party to a Consumer Business Vendor Contract, subject to the Parties’
compliance with the other provisions of this Agreement, including without
limitation Section 5.6.

 

Section 2.7 Transfer of the Securities. At the Closing, the Sellers shall
deliver to the Purchaser duly executed stock powers and other instruments of
transfer in form and substance satisfactory to the Purchaser as are necessary to
transfer the ownership of the Securities to the Purchaser in accordance with all
applicable Legal Requirements. At the Closing, the Purchaser or its designee
shall become the legal and beneficial owner of the Securities, which, as of the
Closing, shall constitute all of the issued and outstanding securities of the
Foreign Subsidiaries.

 



 14 

  

 

Section 2.8 Withholding Tax. Purchaser shall be entitled to deduct and withhold
from the Purchase Price all Taxes that Purchaser may be required to deduct and
withhold under any provision of the Code or any provision of applicable Legal
Requirements. To the extent that amounts are so withheld, all such amounts
withheld by Purchaser shall be treated for all purposes of this Agreement as
having been paid to the Sellers by Purchaser. To the extent that Purchaser
becomes aware of any withholding Taxes applicable to the payment of the Purchase
Price (other than due to a failure to provide the certificates specified in
Section 2.4(b)(iv)), Purchaser shall provide prompt written notice to the
Sellers of the amount of such Tax and the reason for such withholding. The
Parties will undertake commercially reasonable efforts to minimize withholding
Taxes on the payments contemplated by this Agreement.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

As a material inducement to Purchaser to enter into this Agreement and to
purchase the Transferred Assets, the Sellers hereby jointly and severally
represents and warrants to Purchaser as follows:

 

Section 3.1 Organization; Power; Authorization. Each Seller is a corporation
duly organized, validly existing and in good standing under the laws of its
state of organization. Each Seller has all necessary corporate power and
authority to enter into, deliver and carry out its obligations pursuant to this
Agreement and the Transaction Documents to which it is or will be a party. Each
Seller’s execution, delivery and performance of this Agreement and the
Transaction Documents to which such Seller is or will be a party has been duly
authorized by all necessary action on the part of such Seller. The Hong Kong
Foreign Subsidiary is a company duly organized and validly existing under the
laws of the Hong Kong Special Administrative Region of the People’s Republic of
China. Each Seller Company, as the case may be, has all necessary power and
authority to operate the applicable portion of the Business as currently
conducted by it and to own and use the properties owned and used by it. The
Seller Companies are duly authorized to conduct business and are in good
standing under the laws of each jurisdiction where such qualification is
required, except where the failure to be so qualified would not have a Material
Adverse Effect.

 

Section 3.2 Binding Effect; Noncontravention.

 

(a) This Agreement has been, and each other Transaction Document to which a
Seller is a party will be, duly executed and delivered by such Seller and
(assuming due authorization, execution and delivery by Purchaser) constitutes
(or in the case of the other Transaction Documents, will constitute) a valid and
binding obligation of such Seller which is enforceable against such Seller in
accordance with its terms, except as such enforceability may be limited by (i)
applicable insolvency, bankruptcy, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, and (ii) general equitable
principles (whether considered in a Proceeding at law or in equity).

 



 15 

  

 

(b) Except as set forth on Section 3.2(b) of the Disclosure Letter, neither the
execution and the delivery of this Agreement or the other Transaction Documents
by the Sellers nor the consummation of the transactions contemplated hereby,
will (i) conflict with or result in a breach of the terms, conditions or
provisions of, (ii) constitute a default under (or an event which with notice or
lapse of time or both would become a default), give to others any rights of
termination, amendment, acceleration or cancellation of or result in a violation
of, (iii) result in the creation of any Lien (other than Permitted Liens) upon
any Transferred Asset pursuant to, or (iv) require any authorization, consent,
approval, exemption or other action by or declaration or notice to any Person or
Governmental Entity pursuant to (A) any Business Contract or any material
Contract to which any Seller Company is a party, by which it is bound, or to
which any of its assets are subject, (B) the certificate of incorporation,
bylaws or similar governing documents of any Seller Company, or (C) under any
Legal Requirement.

 

Section 3.3 Financial Statements.

 

(a) All reports, schedules, forms, statements and other documents that were
required to be filed prior to the date hereof by PHMD with the SEC pursuant to
the reporting requirements of the Exchange Act are referred to herein as the
“SEC Documents.” All such SEC Documents are available on the EDGAR system. As of
their respective dates, the disclosures and other information within the SEC
Documents that related to the Business or the Transferred Assets complied in all
material respects with the requirements of the Exchange Act or the Securities
Act, as the case may be, and the rules and regulations of the SEC promulgated
thereunder applicable to the SEC Documents, and none of the SEC Documents, at
the time they were filed with the SEC, contained any untrue statement of a
material fact related to the Business or the Transferred Assets or omitted to
state a material fact related to the Business or the Transferred Assets required
to be stated therein or necessary in order to make the statements therein with
respect to the Business and/or the Transferred Assets, in light of the
circumstances under which they were made, not misleading.

 

(b) The following financial statements for the Business are referred to
hereafter, collectively, as the “Financial Statements”: (i) summary balance
sheet and summary profit and loss statement of the Business as of and for the
calendar year ended December 31, 2015 and 2014 and for the calendar quarters
ended March 31, 2016 and June 30, 2016. Each Financial Statement has been
prepared with account balances in accordance with GAAP based upon the books and
records of each Seller applied on a consistent basis throughout the periods
covered thereby and fairly presents in all material respects the summary
financial condition of the Business and its results of operations as of such
dates and for the periods specified, are consistent with the books and records
of each of the Sellers (which books and records fairly present in all material
respects the financial information of the Sellers), and provide adequate
reserves for inventory, accounts receivable and warranty claims.

 

Section 3.4 No Indebtedness or Undisclosed Liabilities. Except as set forth in
Section 3.4 of the Disclosure Letter, the Business has no Indebtedness or
liabilities or obligations of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, except for (a) current
liabilities incurred in the Ordinary Course of Business, (b) liabilities or
obligations explicitly disclosed in the Disclosure Letter as such, (c) future
performance obligations under Business Contracts or Employee Benefit Plans that
did not result from any breach or default thereunder, and (d) obligations to
comply with applicable Legal Requirements that did not result from any breach or
default thereunder.

 



 16 

  

 

Section 3.5 Absence of Changes. Since June 30, 2016, except as set forth in
Section 3.5 of the Disclosure Letter, the Business has been operated in the
Ordinary Course of Business in all material respects and there has been, with
respect to the Business, no:

 

(a) event that has had or would reasonably be expected to have a Material
Adverse Effect;

 

(b) change in the Hong Kong Foreign Subsidiary’s authorized or issued equity
securities; grant of any option or right to purchase equity securities of the
Hong Kong Foreign Subsidiary; issuance of any security convertible into such
equity securities; grant of any registration rights; or purchase, redemption,
retirement, or other acquisition by the Hong Kong Foreign Subsidiary of any such
equity securities;

 

(c) amendment to the certificate of incorporation, bylaws or other
organizational documents of the Hong Kong Foreign Subsidiary;

 

(d) payment or increase by any Seller Company of any bonuses, salaries, or other
compensation to any director, officer, or employee of the Business, in each
case, other than as required by any existing Contract, Legal Requirement or the
terms of an Employee Benefit Plan, or entry into any employment, severance, or
similar Contract with any director, officer, or employee of the Business;

 

(e) adoption of, or material increase in the payments to or benefits under, any
profit sharing, bonus, deferred compensation, savings, insurance, pension,
retirement, or other Employee Benefit Plan for or with any employees of the
Business;

 

(f) damage to or destruction or loss of any asset or property of the Business,
whether or not covered by insurance, that materially and adversely affects the
properties, assets, business, financial condition, or prospects of the Business
or the Transferred Assets, taken as a whole;

 

(g) entry into, termination of, or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit,
or similar agreement that is material to the Business, (ii) any Contract
included in the Business Assets or transaction involving the Business with a
total remaining commitment by or to any Seller Company that is or is reasonably
expected to be in excess of $25,000, or (iii) any other Business Contract, in
each case, other than in the Ordinary Course of Business;

 

(h) sale, lease or other disposition of any Business Assets, other than (i) in
the Ordinary Course of Business, (ii) assets or property having an aggregate
value of less than $25,000, or (iii) payments of cash dividends;

 

(i) mortgage, pledge, or imposition of any Lien (other than Permitted Liens) on
any Business Asset;

 



 17 

  

 

(j) cancellation or waiver of any claims or rights with respect to a Business
Asset with a value in excess of $25,000;

 

(k) material change in the accounting methods or policies used by any Seller
Company in respect of the Business;

 

(l) claim of litigation or any cancellation, compromise, waiver, or release of
any right or claim (or series of related rights and claims) either involving
more than $25,000 or outside the Ordinary Course of Business; or

 

(m) agreement, whether oral or written, by any Seller Company to do any of the
foregoing in respect of the Business.

 

Section 3.6 Title to Assets; Condition; Inventory.

 

(a) Except as set forth in Section 3.6 of the Disclosure Letter, the Seller
Companies, and one or more of their direct or indirect Subsidiaries,
collectively have good and marketable title to, or a valid and binding leasehold
interest in or right to use, all of the Business Assets, free and clear of all
Liens except for Permitted Liens. Except for the Excluded Assets, the Business
Assets comprise all assets that are primarily used in, or otherwise necessary
for, the operation of the Business as conducted immediately prior to the
Closing. The Business Assets, together with the services to be provided by the
Sellers to the Purchaser pursuant to the Transition Services Agreement, are
sufficient for the continued conduct of the Business immediately after the
Closing in substantially the same manner as conducted immediately prior to the
Closing.

 

(b) The buildings, plants, structures, and equipment of the Business are (i)
structurally sound, (ii) in good operating condition and repair, ordinary wear
and tear excepted, and (iii) adequate for the uses to which they are being put,
in each case, in all material respects.

 

(c) All inventory, finished goods, raw materials, work in progress, supplies,
and other inventories of the Business (“Inventory”), consists of a quality and
quantity usable and salable in the Ordinary Course of Business, except for
obsolete, damaged, defective or slow-moving items that have been written off or
written down to fair market value or for which adequate reserves have been
established. All Inventory is owned by the Seller Companies free and clear of
all Liens, except for Permitted Liens, and no Inventory is held on a consignment
basis. The quantities of each item of Inventory (whether raw materials,
work-in-process or finished goods) are not excessive, but are reasonable in the
present circumstances of the Business.

 

Section 3.7 Compliance with Laws; Permits. Section 3.7 of the Disclosure Letter
correctly lists each Permit that is material to the operation of the Business as
conducted immediately prior to the Closing, together with the name of the
Governmental Entity issuing such Permit. Each Permit is held by a Seller Company
and is valid and in full force and effect, no Seller Company is in default in
any material respect under, and, to Sellers’ Knowledge, no condition exists that
with notice or lapse of time or both would constitute a default under, any such
Permit and none of such Permits will be terminated, become terminable or
otherwise be materially and adversely affected solely as a result of the
transactions contemplated hereby. The Seller Companies have made all material
filings with Governmental Entities necessary to conduct and operate the Business
as currently conducted or operated and, with respect to the Hong Kong Foreign
Subsidiary, to permit the Hong Kong Foreign Subsidiary to own or use its assets
in the manner in which such assets are currently owned or used. The Seller
Companies are in material compliance with all applicable Legal Requirements
relating to the operation of the Business.

 



 18 

  

 

Section 3.8 Proceedings; Orders. Except as set forth on Section 3.8 of the
Disclosure Letter, there is no pending or, to Sellers’ Knowledge, threatened
Proceeding (or any reasonable basis therefor) (a) that challenges the validity
of this Agreement or any action taken or to be taken by the Sellers in
connection herewith or seeks to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement, or (b) that has been commenced by
or against any Seller Company or any of their respective assets, officers or
directors that would adversely affect the Business or the Transferred Assets.
Except as set forth on Section 3.8 of the Disclosure Letter, (i) there is no
Order to which the Hong Kong Foreign Subsidiary, the Business or the Transferred
Assets is subject, and (ii) neither Seller is subject to any Order that relates
to the Hong Kong Foreign Subsidiary, the Business or the Transferred Assets.

 

Section 3.9 Tax Matters. Except as set forth in Section 3.9 of the Disclosure
Letter:

 

(a) All sales and use and employment-related Tax Returns required to be filed by
or with respect to the Business and the Transferred Assets, and all Tax Returns
required to be filed by or with respect to the Hong Kong Foreign Subsidiary have
been timely filed (taking into account all validly-obtained extensions). All
such Tax Returns are true, correct, and complete in all material respects and
all material Taxes due and owing (whether or not shown on such Tax Returns) have
been paid. Solely with respect to Business and the Transferred Assets, the
Seller Companies have complied with all material Legal Requirements relating to
the withholding of sales and use and employment-related Taxes and have withheld
and paid on a timely basis all such material Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
company clinician, independent contractor, creditor, stockholder, or other third
party. No Seller Company has received any notice that any Taxing Authority has
threatened that it is in the process of imposing any Lien for such Taxes (other
than a Permitted Lien) on the Transferred Assets or assets of any Foreign
Subsidiary for the failure to pay any Taxes. No material deficiencies or
assessments for such Taxes have been or are being asserted, or to Sellers’
Knowledge, proposed or threatened.

 

(b) No material Proceedings before any Taxing Authority are currently pending
with regard to any sales and use or employment-related Taxes or Tax Returns with
regard to the Business or the Transferred Assets, or with regard to the Taxes of
the Hong Kong Foreign Subsidiary). No Seller Company has received any written
notice (or to Sellers’ Knowledge, any threat) of any such audits or Proceedings
as described in this Section 3.9(b).

 

(c) No written claims (or, to Sellers’ Knowledge, oral claims) have ever been
made by a Taxing Authority in a jurisdiction in which the Hong Kong Foreign
Subsidiary does not file Tax Returns that the Hong Kong Subsidiary is or may be
subject to taxation by that jurisdiction.

 



 19 

  

 

(d) There are not now any extensions of time in effect with respect to the dates
on which any Tax Returns of the Hong Kong Foreign Subsidiary were or are due to
be filed.

 

(e) There are no outstanding or requested waivers of any statutes of limitations
or agreements by or on behalf of the Hong Kong Foreign Subsidiary for the
extension of time for the assessment of any Taxes or deficiency thereof, nor are
there any requests for rulings, outstanding subpoenas or requests for
information, notice of proposed reassessment of the Transferred Assets or any
property owned or leased by the Hong Kong Foreign Subsidiary or any other matter
pending between the Hong Kong Foreign Subsidiary, on the one hand, and any
Taxing Authority, on the other hand.

 

(f) The Hong Kong Foreign Subsidiary has not entered into any transaction that
constitutes a “listed transaction” within the meaning of U.S. Treasury
Regulation Section 1.6011-4(b)(2).

 

(g) No power of attorney that is currently in force has been granted with
respect to any matter relating to Taxes of the Hong Kong Foreign Subsidiary that
would have continuing effect after the Closing Date;

 

(h) Neither Seller is a “foreign person” as that term is defined in Section 1445
of the Code;

 

(i) Since the date of its formation, the Hong Kong Foreign Subsidiary (i) has
been classified as and properly treated as a Controlled Foreign Corporation for
U.S. federal income tax purposes and applicable provisions of state and local
law, and (ii) has not made an election to be treated as other than a corporation
for U.S. federal, state or local income tax purposes;

 

(j) The Hong Kong Foreign Subsidiary will not be required to include any
material item of income in, or exclude any material item of deduction from,
taxable income for any Taxable Period (other than a Pre-Closing Tax Period) as a
result of any:

 

(i) use of an improper method of accounting for a Taxable Period ending on or
before the Closing Date (the “Pre-Closing Tax Period”);

 

(ii) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of any state, local or foreign Tax Legal
Requirements) executed on or during the Pre-Closing Tax Period;

 

(iii) installment sale or open transaction disposition made during the
Pre-Closing Tax Period; or

 

(iv) prepaid amount received on or prior to the Closing Date.

 

(k) Notwithstanding anything in this Agreement to the contrary, (i) the
representations and warranties in this Section 3.9 and Section 3.13 are the sole
and exclusive representations and warranties of the Sellers concerning Tax
matters, and (ii) cannot be relied upon with respect to Tax liabilities to the
extent attributable to a post-Closing Taxable Period (using the methodology of
Section 8.3 for the purpose of allocating Straddle Period Taxes), except to the
extent that such Tax liabilities result from the breach of any of the
representations in Section 3.9(k).

 



 20 

  

 

Section 3.10 Environmental Matters.

 

(a) Except for such matters as would not, individually or in the aggregate, have
a Material Adverse Effect:

 

(i) The operation of the Business by the Seller Companies is, and has been, in
compliance with all Environmental Laws, which compliance includes the
possession, maintenance of, compliance with, or application for, all Permits
required under applicable Environmental Laws for the operation of the Business
as currently conducted.

 

(ii) With respect to the operation of the Business, the Seller Companies have
not (A) produced, processed, manufactured, generated, transported, treated,
handled, used, stored, disposed of or released any Hazardous Substances, except
in compliance with Environmental Laws, at any Leased Real Estate, or (B) exposed
any employee or any third party to any Hazardous Substances.

 

(iii) With respect to the operation of the Business, the Seller Companies have
not received written notice of and there is no Proceeding pending, or to
Sellers’ Knowledge, threatened against any of the Seller Companies, alleging any
liability or responsibility under or non-compliance with any Environmental Law
or seeking to impose any financial responsibility for any investigation,
cleanup, removal, containment or any other remediation or compliance under any
Environmental Law. None of the Seller Companies is subject to any Order or
written agreement by or with any Governmental Entity imposing any liability or
obligation with respect to any of the foregoing.

 

(iv) The Seller Companies have all Permits necessary for the conduct of the
Business that are required under applicable Environmental Laws and are in
compliance with the terms and conditions of all such Permits.

 

(v) The Seller Companies have provided or made available to Purchaser all
environmental reports, assessments, audits, studies, investigations and data in
its custody or possession concerning the Business.

 

(vi) None of the transactions contemplated by this Agreement or the Transaction
Documents will trigger any filing requirement or other action under any
applicable Environmental Law, including any environmental “transfer law.”

 

(b) The representations and warranties in this Section 3.10 are the sole and
exclusive representations of the Seller Companies concerning the environmental
matters addressed in this Section 3.10, including, without limitation, any
matters arising under Environmental Laws.

 



 21 

  

 

Section 3.11 Intellectual Property.

 

(a) Section 3.11(a) of the Disclosure Letter sets forth a complete and accurate
list of all Business Intellectual Property.

 

(b) Except as set forth in Section 3.11(b) of the Disclosure Letter, the
Business Intellectual Property constitutes all material Intellectual Property
that is necessary for the operation of the Business as conducted immediately
prior to the Closing. The Seller Companies, or one or more of their wholly owned
Subsidiaries, have good title to, or a valid and binding license to, all of the
Business Intellectual Property, free and clear of all Liens except for Permitted
Liens.

 

(c) Except as set forth in Section 3.11(c) of the Disclosure Letter, there is no
pending or, to Sellers’ Knowledge, threatened Proceeding by any Person: (i)
challenging the applicable Seller Company’s rights in or to any Business
Intellectual Property; (ii) challenging the validity, enforceability or scope of
any Business Intellectual Property; or (iii) asserting that any Business
Intellectual Property infringes, misappropriates or otherwise violates, or would
upon the commercialization of any product or service under development violate,
the Intellectual Property of any Person. This Section 3.11(c) constitutes the
sole representation and warranty of the Seller Companies under this Agreement
with respect to any actual or alleged infringement, misappropriation or other
violation by the Seller Companies of the Intellectual Property of any other
Person.

 

(d) Except as set forth in Section 3.11(d) of the Disclosure Letter, no third
Person has rights to any Business Intellectual Property. No Person is
infringing, misappropriating or otherwise violating any Business Intellectual
Property. The Seller Companies, or one or more of their wholly owned
Subsidiaries, as applicable, have taken all steps reasonably necessary to secure
their interest in Business Intellectual Property, including obtaining all
necessary assignments from each of its employees, consultants and contractors
pursuant to a written agreement containing a present tense assignment of all
Intellectual Property created by such employee, consultant or contractor. The
Seller Companies, or one or more of their wholly owned Subsidiaries, as
applicable, have taken commercially reasonable steps to protect and maintain all
Business Intellectual Property, including without limitation to preserve the
confidentiality of any trade secrets.

 

Section 3.12 Real Estate. The Seller Companies do not own any real property that
is used in the operation of the Business. Section 3.12 of the Disclosure Letter
contains a true, complete and accurate list of the Leased Real Estate,
including, each relevant Lease, the date of such Lease and any amendments
thereto. Except as would not, individually or in the aggregate, be material to
the Business, (a) each Seller Company has a valid and subsisting leasehold
estate in each parcel of real property demised under a Lease to it for the full
term of the respective Lease, free and clear of any Liens other than Permitted
Liens, (b) all Leases are valid and in full force and effect except to the
extent they have previously expired or terminated in accordance with their
terms, and (c) no Seller Company nor, to Sellers’ Knowledge, any third party,
has violated any provision of, or committed or failed to perform any act which,
with or without notice, lapse of time or both, would constitute a default under
the provisions of, any Lease. The Seller Companies have not assigned, pledged,
mortgaged, hypothecated or otherwise transferred any Lease nor have the Seller
Companies entered into with any other Person any sublease, license or other
agreement that is material to the Business and that relates to the use or
occupancy of all or any portion of the Leased Real Estate.

 



 22 

  

 

Section 3.13 Employee Benefits.

 

(a) Section 3.13(a) of the Disclosure Letter sets forth a true, complete and
accurate list of all material Employee Benefit Plans. The Sellers have delivered
or otherwise made available to Purchaser: (i) copies of all material documents
embodying and relating to each Employee Benefit Plan, including the plan
document, all amendments thereto and all related trust documents; (ii) the most
recent annual report (Form 5500), if any, required under ERISA or the Code in
respect of each Employee Benefit Plan; (iii) the most recent actuarial report
(if applicable) for all Employee Benefit Plans; (iv) the most recent summary
plan description, if any, required under ERISA with respect to each Employee
Benefit Plan; and (v) the most recent IRS determination or opinion letter issued
with respect to each Employee Benefit Plan intended to be qualified under
Section 401(a) of the Code. Other than as set forth in Section 411(d)(3) of the
Code, there are no restrictions on the ability of the sponsor of each Employee
Benefit Plan to amend or terminate any Employee Benefit Plan, and the sponsor of
each Employee Benefit Plan has reserved such rights to amend or terminate such
Employee Benefit Plan.

 

(b) Each Employee Benefit Plan intended to qualify under Section 401(a) of the
Code has received a determination or opinion letter from the Internal Revenue
Service upon which it may rely regarding its tax-qualified status under the Code
and, to Sellers’ Knowledge, no event has occurred that would reasonably be
expected to cause the loss of such qualification. All payments and contributions
(including insurance premiums) due and payable as of the Closing Date to each
Employee Benefit Plan required to be paid by the Sellers pursuant to the terms
of an Employee Benefit Plan or by applicable Legal Requirement with respect to
all prior periods have been made or provided for by the Seller or the Hong Kong
Foreign Subsidiary in accordance with the provisions of such Employee Benefit
Plan or applicable Legal Requirement. No Proceeding has been instituted or, to
Sellers’ Knowledge, is threatened against any of the Employee Benefit Plans
(other than routine claims for benefits and appeals of such claims). Each
Employee Benefit Plan complies in form and has been established, administered
and maintained in all material respects in accordance with its terms and
applicable Legal Requirements, including, without limitation, ERISA and the
Code. No Employee Benefit Plan is under an audit or investigation by the
Internal Revenue Service, U.S. Department of Labor, Pension Benefit Guaranty
Corporation or any other Governmental Entity. No Employee Benefit Plan provides
any post-retirement health and welfare benefits to any current or former
employee of the Sellers, except as required under Section 4980B of the Code,
Part 6 of Title I of ERISA or any other applicable state or local Legal
Requirement. No non-exempt “prohibited transaction,” as such term is defined in
Section 406 of ERISA and Section 4975 of the Code, has occurred or is reasonably
expected to occur with respect to any Employee Benefit Plan, and no circumstance
has occurred that would subject the Sellers to a Tax or penalty imposed by
either Section 502(i) of ERISA or Section 4975 of the Code.

 

(c) No Employee Benefit Plan to which the Sellers or any ERISA Affiliate made,
or was required to make, contributions, or which any of them maintained or
sponsored, during the past six years, is subject to Title IV of ERISA. Except as
set forth on Section 3.13(c) of the Disclosure Letter, none of the Sellers nor
any ERISA Affiliate contributes to, or has during the past six years contributed
to, a Multiemployer Plan.

 



 23 

  

 

(d) Except as set forth on Section 3.13(d) of the Disclosure Letter, the
consummation of the transactions contemplated by this Agreement, either alone or
in combination with any other event, will not give rise to any liability under
any Employee Benefit Plan, including, without limitation, liability for
severance pay, unemployment compensation, termination pay or withdrawal
liability, or accelerate the time of payment or vesting or increase the amount
of compensation of benefits due to any current or former employee, officer,
director, stockholder or other service provider of the Seller Companies or any
direct or indirect Subsidiary thereof engaged in the Business or their
beneficiaries. No amount that could be reasonably expected to be received (i) by
a Business Employee (whether in cash or property), as a result of the
consummation of the transactions contemplated by this Agreement, or (ii) by any
employee, officer, director, stockholder or other service provider under any
Employee Benefit Plan or otherwise would not be expected to be deductible by
reason of Section 280G of the Code or would be subject to the excise Tax under
Section 4999 of the Code. Neither any Seller nor any Foreign Subsidiary has any
indemnity obligation on or after the Closing Date for any Taxes imposed under
Section 4999 or Section 409A of the Code.

 

(e) The representations and warranties in this Section 3.13 are the sole and
exclusive representations and warranties of Seller related to the employee
benefit matters addressed by such Section 3.13.

 

Section 3.14 Contracts.

 

(a) Section 3.14(a) of the Disclosure Letter sets forth an accurate list of the
following Contracts to which any Seller Company or other direct or indirect
Subsidiary of the Seller Companies engaged in the Business is a party or by
which any Seller Company or other such direct or indirect Subsidiary of the
Seller Companies is bound that is primarily used in, or otherwise necessary for,
the operation of the Business (collectively, the “Business Contracts”):

 

(i) each Contract (other than purchase orders for Inventory) that involves
performance of services or delivery of goods or materials by any Seller Company
or other direct or indirect Subsidiary of the Seller Companies engaged in the
Business of an amount or value in excess of $25,000;

 

(ii) each Contract (other than purchase orders for Inventory) that involves
performance of services or delivery of goods or materials to any Seller Company
or other direct or indirect Subsidiary of the Seller Companies engaged in the
Business of an amount or value in excess of $25,000;

 

(iii) each Lease, rental or occupancy agreement, license, installment and
conditional sale agreement, and other Contract affecting the ownership of,
leasing of, title to, use of, or any leasehold or other interest in, any
personal property (except personal property leases and installment and
conditional sales agreements having aggregate payments of less than $25,000);

 



 24 

  

 

(iv) each Contract in respect of Business Intellectual Property (other than
licenses for shrinkwrap, clickwrap or other similar commercially available
off-the-shelf software that has not been modified or customized by a third party
for the Business);

 

(v) each collective bargaining agreement and other Contract to or with any labor
union or other employee representative of a group of employees;

 

(vi) each joint venture, partnership, and other Contract (however named)
involving a sharing of profits, losses, costs, or liabilities by any Seller
Company with any other Person;

 

(vii) any agreement relating to indebtedness for borrowed money or extensions of
credit;

 

(viii) each Contract containing covenants that restrict the business activity of
any Seller Company or other direct or indirect Subsidiary of the Seller
Companies engaged in the Business, including, but not limited to, any
exclusivity covenants, or limit the freedom of any Seller Company or other
direct or indirect Subsidiary of the Seller Companies engaged in the Business to
engage in any line of business or to compete with any Person;

 

(ix) any agreement providing for indemnification by any Seller Company or other
direct or indirect Subsidiary of the Seller Companies engaged in the Business,
other than indemnification provided to customers or vendors in the Ordinary
Course of Business;

 

(x) any employment or consulting Contract with any Business Employee, or any
consultant or contractor of the Business, other than at-will arrangements that
do not include severance or “change of control” provisions; and

 

(xi) each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing.

 

(b) Except as set forth in Section 3.14(b) of the Disclosure Letter, as of the
date hereof, all of the Business Contracts are in full force and effect and are
enforceable in accordance with their terms except to the extent that such
enforceability (i) may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to creditors’ rights generally, and
(ii) is subject to general principles of equity.

 

(c) Except as set forth in Section 3.14(c) of the Disclosure Letter, as of the
date hereof, no Seller Company or other direct or indirect Subsidiary of the
Seller Companies engaged in the Business is in breach in any material respect of
or default under (and to Sellers’ Knowledge, no event has occurred which with
notice or the passage of time or both would constitute a breach in any material
respect of or default under) any Business Contract nor, to Sellers’ Knowledge,
is any other party to any such Business Contract in breach in any material
respect of or default under such Business Contract.

 



 25 

  

 

Section 3.15 Labor Matters. Since January 1, 2012, neither Seller, nor other
direct or indirect Subsidiary of the Seller Companies engaged in the Business,
has been or is a party to any collective bargaining agreement. There is no
material strike, work stoppage, walkout, slowdown or picketing by any Business
Employees, nor is any material grievance proceeding in progress or pending, or
to Sellers’ Knowledge, threatened, between any Seller Company or other direct or
indirect Subsidiary of the Seller Companies engaged in the Business, on the one
hand, and any Business Employee or any union or collective bargaining unit, on
the other hand. Since January 1, 2012, (a) the Sellers with respect to the
Business have complied in all material respects with all Legal Requirements
relating to employment, equal employment opportunity, nondiscrimination,
immigration, wages, hours, worker classification, benefits, collective
bargaining, the payment of social security and similar taxes, occupational
safety and health and plant closings and (b) there has not been, there is not
presently pending or existing, and, to Sellers’ Knowledge, there is not
threatened, any complaint, charge or Proceeding against the Sellers with respect
to the Business relating to an alleged material violation of any Legal
Requirement pertaining to labor relations or employment matters. To the Sellers’
Knowledge, no executive, key employee, or group of employees has any plans to
terminate employment with any of the Seller Companies. All salaried employees of
the Seller Companies are listed in Section 3.15 of the Disclosure Letter, which
includes the salary level of each such employee. The qualifications of each
employee of the Sellers for employment under applicable immigration laws have
been reviewed, a properly completed Form I-9 is on file with respect to each
such employee, as applicable, and each of the Sellers has complied with the
Immigration and Nationality Act, as amended from time to time, and the rules and
regulations promulgated thereunder, and to the Sellers’ Knowledge there is no
basis for any claim that any of the Sellers are not in compliance with the terms
thereof. The Sellers have complied in all material respects with the Workers
Adjustment and Retraining Notification Act of 1988, as amended, and all similar
Legal Requirements, including applicable provisions of state or local Legal
Requirements.

 

Section 3.16 Insurance. All policies of insurance existing on the date hereof
relating to the Business, the Business Assets and the Business Employees (except
for any such policies maintained to provide benefits to employees under an
Employee Benefit Plan) are in full force and effect, and no Seller Company is in
default in any material respect with respect to its obligations under any such
insurance policies. All premiums and other payments due from any Seller Company
or other direct or indirect Subsidiary of the Seller Companies engaged in the
Business prior to the date of this Agreement under or on account of any such
insurance policies have been paid as of the date hereof or are current under any
applicable installment plan of payment. Except as set forth on Section 3.16 of
the Disclosure Letter, there is no material insurance claim by any Seller
Company or other direct or indirect Subsidiary of the Seller Companies engaged
in the Business pending under any of the policies in respect of the Business.

 

Section 3.17 Affiliate Transactions. Except as set forth in Section 3.17 of the
Disclosure Letter, there are no Contracts relating to transactions (other than
related to continuing employment and benefit matters on arms’ length terms)
between the Hong Kong Foreign Subsidiary, on the one hand, and the Sellers or
any stockholder, director or executive officer of any Seller Company or any
member of such stockholder’s, director’s or executive officer’s immediate
family, or any Affiliate of such stockholder, director or executive officer on
the other hand (other than agreements related to their employment on arms’
length terms). Except as set forth in Section 3.17 of the Disclosure Letter, no
director or executive officer of a Seller Company owns directly or indirectly on
an individual or joint basis any interest (other than passive investments in
publicly traded securities) in, or serves as an executive officer or director
of, any supplier or other Person (other than the other Seller Companies or other
direct or indirect Subsidiary of the Seller Companies engaged in the Business)
which has a material business relationship with a Seller Company.

 



 26 

  

 

Section 3.18 Brokerage. Except as set forth on Section 3.18 of the Disclosure
Letter, no Seller Company or other direct or indirect Subsidiary of the Seller
Companies engaged in the Business has any liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which Purchaser could become
liable or obligated.

 

Section 3.19 FDA and Regulatory Matters. Except as set forth in Section 3.19 of
the Disclosure Letter: (a) no Seller Company or other direct or indirect
Subsidiary of the Seller Companies engaged in the Business has received, in
respect of the Business, any written notice of adverse filing, warning letter,
untitled letter or other written correspondence or written notice from the U.S.
Food and Drug Administration, or any other Governmental Entity, alleging or
asserting noncompliance with the Federal Food, Drug and Cosmetic Act (21 U.S.C.
§ 301 et seq.); (b) each Seller Company is in compliance in all material
respects with applicable health care laws, including without limitation, the
Federal Food, Drug and Cosmetic Act and the federal Anti-Kickback Statute (42
U.S.C. § 1320a-7b(b)), and the regulations promulgated pursuant to such laws,
and comparable state laws (collectively, the “Health Care Laws”); (c) no Seller
Company or other direct or indirect Subsidiary of the Seller Companies engaged
in the Business has received written notice that any Governmental Entity has
taken, is taking or intends to take action to limit, suspend, modify or revoke
any Permits required by the Health Care Laws that are applicable to the
Business, which has not been resolved in such Seller Company’s favor; and (d) no
Seller Company or other direct or indirect Subsidiary of the Seller Companies
engaged in the Business has, in respect of the Business, either voluntarily or
involuntarily, initiated, conducted, issued or caused to be initiated, any
recall, market withdrawal, safety alert, post-sale warning, “dear doctor”
letter, or other notice or action material to the Business relating to the
alleged lack of safety or efficacy of any product or any alleged product defect
or violation and, to Sellers’ Knowledge, no Person has initiated or conducted
any such notice or action against any Seller Company or other direct or indirect
Subsidiary of the Seller Companies engaged in the Business. To Sellers’
Knowledge, the research, studies and tests conducted by or on behalf of each
Seller Company in respect of the Business have been conducted with reasonable
care and in accordance in all material respects with experimental protocols,
procedures and controls adopted by such Seller Company pursuant to all Health
Care Laws and Permits required by the Health Care Laws that are applicable to
the Business or to such Seller Company or other direct or indirect Subsidiary of
the Seller Companies engaged in the Business.

 

Section 3.20 Foreign Corrupt Practices; OFAC. No Seller Company or other direct
or indirect Subsidiary of the Seller Companies engaged in the Business nor, to
Sellers’ Knowledge, any director, officer, agent, employee or other person
acting on behalf of any Seller Company, or other direct or indirect Subsidiary
of the Seller Companies engaged in the Business has (a) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity; (b) made any direct or indirect unlawful payment
to any foreign or domestic government official or employee from corporate funds,
(c) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, or (d) made any bribe, unlawful rebate, payoff, influence
payment, kickback or other unlawful payment. No Seller Company nor, to Sellers’
Knowledge, any director, officer, agent, employee or Affiliate of any Seller
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department; and the Sellers will not
use the Purchase Price, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, for the
purpose of financing the activities of any Person currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department.

 



 27 

  

 

Section 3.21 Accounting and Disclosure Controls. Each applicable Seller Company
or other direct or indirect Subsidiary of the Seller Companies engaged in the
Business maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (a) transactions related to the Business are
executed in accordance with management’s general or specific authorizations, (b)
transactions related to the Business are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (c)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization and (d) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. PHMD maintains disclosure controls and procedures (as
such term is defined in Rule 13a-15 under the Exchange Act) that are effective
in ensuring that information required to be disclosed by PHMD in the reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC, including, without limitation, controls and procedures
designed to ensure that information required to be disclosed by PHMD in the
reports that it files or submits under the Exchange Act is accumulated and
communicated to PHMD’s management, including its principal executive officer or
officers and its principal financial officer or officers, as appropriate, to
allow timely decisions regarding required disclosure. During the twelve (12)
months prior to the date hereof, PHMD has not received any notice or
correspondence from any accountant relating to any material weakness in any part
of the system of internal accounting controls of PHMD.

 

Section 3.22 Litigation. Section 3.22 of the Disclosure Letter sets forth each
instance in which any of the Seller Companies (a) is subject to any outstanding
injunction, judgment, order, decree, ruling, or charge or (b) is a party or, to
the Sellers’ Knowledge, is threatened to be made a party to any action, suit,
proceeding, hearing, or investigation of, in, or before any court or quasi
judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator. None of the actions, suits, proceedings,
hearings, and investigations set forth in Section 3.22 of the Disclosure Letter
could result in any material adverse change in the business, financial
condition, operations, results of operations, or future prospects of any of the
Seller Companies or the Business. None of the Sellers has any reason to believe
that any such action, suit, proceeding, hearing, or investigation may be brought
or threatened against any of the Sellers.

 

Section 3.23 Warranty. No Seller is aware of any basis for warranty claims which
would result in costs materially in excess of the costs which have been incurred
by any of the Seller Companies in the Ordinary Course of Business. The books and
records of the Sellers reflect adequate reserves for all potential warranty
claims against the Seller Companies. Section 3.23 of the Disclosure Letter
includes copies of the standard terms and conditions of provision of services by
the Sellers (containing applicable guaranty, warranty, and indemnity
provisions).

 



 28 

  

 

Section 3.24 Capitalization of Hong Kong Foreign Subsidiary. The authorized,
issued, subscribed and paid-up share capital of the Hong Kong Foreign Subsidiary
is as specified in Section 3.24 of the Disclosure Letter. Except as set forth on
Section 3.24 of the Disclosure Letter, the Securities have been duly authorized
and validly issued. Section 3.24 of the Disclosure Letter discloses the
ownership of the issued and outstanding Securities of the Hong Kong Foreign
Subsidiaries as between the Sellers. All of the Securities of the Hong Kong
Foreign Subsidiary are free and clear of all Liens (other than Permitted Liens
and restrictions on transfer arising under applicable securities laws). Except
as set forth on Section 3.24 of the Disclosure Letter, there are no outstanding
or authorized options, warrants, purchase rights, subscription rights,
conversion rights, exchange rights, or other Contracts that could require the
Hong Kong Foreign Subsidiary to issue, sell, or otherwise cause to become
outstanding any of its capital stock. There are no outstanding or authorized
stock appreciation, phantom stock, profit participation or similar rights with
respect to the Hong Kong Foreign Subsidiary. No Seller Company is a party to,
and there are no, voting trusts, proxies, or other agreements or understandings
with respect to the voting or transfer of any of the Securities.

 

Section 3.25 No Representations as to Brazilian Foreign Subsidiary.
Notwithstanding anything to the contrary contained in this Section 3 and for the
avoidance of doubt, the Sellers are not making any representations and
warranties regarding the Brazilian Foreign Subsidiary.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER AND PARENT

 

As a material inducement to the Sellers to enter into this Agreement and to sell
the Transferred Assets, Purchaser and the Parent hereby jointly and severally
represents and warrants to the Sellers as follows:

 

Section 4.1 Organization, Power; Authorization. Parent is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada. Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada. Each of Parent and Purchaser has
the requisite corporate power and authority and all material Permits necessary
to enter into, deliver and carry out its obligations pursuant to this Agreement
and the Transaction Documents to which it is or will be a party. The execution,
delivery and performance of this Agreement and the Transaction Documents to
which it is or will be a party has been duly authorized by each of Parent and
the Purchaser.

 

Section 4.2 Binding Effect; Noncontravention.

 

(a) This Agreement has been duly executed and delivered by Purchaser and Parent
and (assuming due authorization, execution and delivery by the Sellers)
constitutes a valid and binding obligation of Purchaser and Parent which is
enforceable against Purchaser and Parent in accordance with its terms, except as
such enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) general equitable principles (whether considered in a
Proceeding at law or in equity).

 



 29 

  

 

(b) The execution, delivery and performance by Purchaser and Parent of this
Agreement do not and shall not: (i) conflict with or result in a breach of the
terms, conditions or provisions of, (ii) constitute a default under or result in
a violation of, (iii) result in the creation of any Lien upon the assets of
Purchaser and Parent pursuant to, or (iv) require any Permit or authorization,
consent, approval, exemption or other action by or declaration or notice to any
Person pursuant to (A) any material Contract to which Purchaser or Parent is a
party, by which it is bound, or to which any of its assets are subject, or (B)
the certificate of incorporation, bylaws or similar governing documents of
Purchaser and Parent.

 

Section 4.3 Consents. No notice to, filing with, or Permit, or consent or
approval of any Person (including any Person which provides financing to Parent,
Purchaser or its Affiliates) is necessary for the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby by Purchaser and Parent.

 

Section 4.4 Brokerage. Purchaser and Parent has no liability or obligation to
pay any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which the Sellers could become
liable or obligated.

 

Section 4.5 Working Capital. As of the date hereof and as of the Closing Date,
the Parent has and will have sufficient working capital on hand or committed
financing sources to enable the Purchaser to operate the Business following the
Closing Date and to pay all fees and expenses incurred by it in connection with
the transactions contemplated hereunder.

 

Section 4.6 Proceedings; Orders. There is no Proceeding or investigation pending
or, to the knowledge of Parent and Purchaser, threatened against Parent or
Purchaser, its properties or businesses, that (a) challenges the validity of
this Agreement or any action taken or to be taken by Purchaser in connection
herewith, or (b) seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement, or which, individually or in the aggregate,
would impair or delay the ability of Parent or Purchaser to effect the Closing.
Parent or Purchaser is not subject to any Order that, individually or in the
aggregate, would impair or delay the ability of Parent or Purchaser to affect
the Closing.

 

Section 4.7 Solvency. Immediately after giving effect to the Closing, Purchaser
will be able to pay its debts as they become due and will own property which has
a fair saleable value greater than the amounts required to pay its probable
liability on its debts as they mature. Immediately after giving effect to the
transactions contemplated by this Agreement, Purchaser will not have
unreasonably small capital with which to carry on the Business. No transfer of
property is being made and no obligation is being incurred by Purchaser in
connection with the transactions contemplated by this Agreement with the intent
to hinder, delay or defraud creditors of Purchaser.

 



 30 

  

 

ARTICLE V

 

COVENANTS

 

Section 5.1 Public Announcements; SEC Filings. Neither the Sellers, Parent nor
Purchaser, nor any of their respective Affiliates, shall issue or cause the
publication of any press release or other public announcement with respect to
this Agreement or the transactions contemplated hereby without the prior consent
of the other Parties, except as may be required by listing requirements or Legal
Requirements. Notwithstanding the foregoing, the Parties have prepared a joint
press release to be issued by the Parties immediately following the execution of
this Agreement. The Parties shall cooperate with each other and use their
reasonable best efforts to promptly prepare and file all reports, including
current reports on Form 8-K and comments thereto, in connection with this
Agreement and the transactions contemplated hereby.

 

Section 5.2 Transaction Expenses; Transfer Taxes.

 

(a) Parent and Purchaser shall bear all fees and expenses incurred by Purchaser
and its Representatives in connection with the negotiation and execution of this
Agreement and each other Transaction Document and the consummation of the
transactions contemplated hereby and thereby. The Sellers shall bear all fees
and expenses incurred by the Seller Companies in connection with the negotiation
and execution of this Agreement and each other Transaction Document and the
consummation of the transactions contemplated hereby and thereby.

 

(b) Notwithstanding anything to the contrary in this Agreement, all stamp,
transfer, documentary, sales, use, registration and other such Taxes, levies and
fees (including any penalties and interest) incurred in connection with this
Agreement and the transactions contemplated hereby (collectively, “Transfer
Taxes”), and the reasonable costs of preparing and filing the Tax Returns
associated therewith, will be borne solely by the Sellers. All Tax Returns with
respect to Transfer Taxes shall be prepared and filed by the Person that
customarily is responsible for the filing of such Tax Returns. The Parties shall
reasonably cooperate with one another to lawfully minimize Transfer Taxes and
the Sellers shall, if Purchaser is the filing party of a particular Transfer Tax
Return, pay to Purchaser the associated Transfer Taxes (and costs) to the
Purchaser within three (3) Business Days prior to the payment due date of such
Transfer Taxes and Purchaser shall duly remit such Taxes to the appropriate
Taxing Authority.

 

Section 5.3 Further Assurances(a) . The Parties agree (a) to furnish upon
request to each other such further information, (b) to execute and deliver to
each other such other documents, and (c) to do such other acts and things not
inconsistent with this Agreement, all as the other Party may reasonably request
for the purpose of carrying out the intent of this Agreement and the Transaction
Documents. In addition, and without limitation of the foregoing, in the event
that either Seller shall, following the Closing, come into possession of any of
the Business Assets, such Seller shall promptly cause the transfer of such
Business Assets to Purchaser and shall take such actions reasonably requested by
Purchaser to memorialize such transfer.

 

Section 5.4 Post-Closing Access. Following the Closing, Purchaser shall provide
to PHMD and its Representatives reasonable access to the personnel,
representatives, attorneys, accountants, properties, books and records of the
Business upon reasonable advance written notice during regular business hours,
and will permit PHMD to make copies of any such information in each case to the
extent necessary for PHMD to comply with its obligations to the SEC or otherwise
under the Exchange Act or to comply with any audit commenced by any relevant
governmental authority.

 



 31 

  

 

Section 5.5 Employees; Employees Benefit Plans.

 

(a) Within twenty-four (24) hours following the Closing (or such other time as
the Parties may mutually agree), Purchaser shall, or shall cause one of its
Affiliates to, make written offers of employment to certain active Business
Employees of the Seller Companies identified by the Parties prior to Closing
(collectively, the “Offered Employees”), which offer shall remain open for five
days (or such other time as the Parties may mutually agree) following the
Closing Date. Each such offer shall provide (i) an annual base salary or hourly
wage rate (as the case may be) not less than the base salary or hourly wage rate
in effect as of the date hereof, and (ii) employee benefits that are
substantially comparable in the aggregate to the employee benefits received by
such Offered Employee as of the date hereof, or, in the discretion of Purchaser,
employee benefits offered to similarly situated employees of Parent or Purchaser
from time to time; provided, that any and all equity awards by Parent or
Purchaser shall be at Parent’s sole discretion. The Offered Employees who accept
such offers of employment and become employees of Purchaser (or any of its
Affiliates) shall be collectively referred to as the “Continuing Employees.”
Subject to Purchaser’s compliance with this Section 5.5(a), the Sellers shall be
solely responsible for, and liable to pay, severance (if any) that becomes due
to a Business Employee and for the provision of health plan continuation
coverage in accordance with the requirements of Section 4980B of the Code, Part
6 of Title I of ERISA or any other applicable state or local Legal Requirement
who (x) is an Offered Employee but rejects Purchaser’s (or its Affiliate’s)
offer of employment provided in accordance with this Section 5.5(a) and does not
continue employment with the Sellers or any of their Affiliates on or after the
Closing Date, (y) is not an Offered Employee and does not continue employment
with the Sellers or any of their Affiliates on or after the Closing Date or (z)
is a former employee of Sellers or any of their Affiliates as of the Closing
Date, in each case in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985 and the terms of the applicable plans. The Purchaser
shall be responsible and pay or reimburse the Sellers for the payroll and other
expenses associated with the Offered Employees from and after the Closing Date.
The Parties acknowledge and agree that Section 5.5(a) of the Disclosure Schedule
has not yet been delivered or agreed upon by the Parties. The Parties shall work
together to prepare and agree upon Section 5.5(a) of the Disclosure Schedule
within twenty (20) days of the date hereof. Once both Parties mutually agree
upon Section 5.5(a) of the Disclosure Schedule in writing it shall automatically
become a part of this Agreement.

 

(b) As soon as reasonably practicable after the Closing Date or such later date
agreed to by the Parties or permitted under the Transition Services Agreement,
but in no event later than December 31, 2016, the Parent or the Purchaser shall
take, or shall cause one of its Affiliates to take, all actions necessary to
implement and establish “employee benefit plans” within the meaning of Section
3(3) of ERISA and a 401(k) plan intended to be qualified under Section 401(a) of
the Code (collectively, “Applicable Plans”) in which the Continuing Employees
shall be eligible to participate from and after the date of establishment. For
purposes of determining eligibility to participate, vesting and benefit accrual
in the Applicable Plans, the service of each Continuing Employee prior to the
Closing Date shall be treated as service with Purchaser, to the extent
recognized by PHMD prior to the Closing Date; provided, however, that such
service shall not be recognized to the extent that such recognition would result
in any duplication of benefits and Purchaser shall not be required to provide
service credit for benefit accrual purposes under any Applicable Plan that is a
defined benefit pension plan. In addition, subject to applicable Legal
Requirement, Purchaser shall ensure that the Applicable Plans (i) waive, or
caused to be waived, all limitations as to preexisting conditions, exclusions
and waiting periods with respect to participation and coverage requirements
applicable to Continuing Employees under any Applicable Plan in which such
Continuing Employees may be eligible to participate after the Closing Date and
(ii) provide each Continuing Employee with credit for any co-payments and
deductibles paid during the plan year in which the Closing Date occurs in
satisfying any applicable deductible or out-of-pocket requirements under any
Applicable Plans that are welfare plans in which such Continuing Employee is
eligible to participate after the Closing Date.

 



 32 

  

 

(c) Except as otherwise provided in the Transition Services Agreement, effective
as of the later of the Closing Date and the date on which the Continuing
Employees’ employment commences with the Purchaser (such date, the “Transfer
Date”), all Continuing Employees shall cease to participate in any Employee
Benefit Plan sponsored by the Sellers or any of their Affiliates. The Sellers
shall retain all liabilities accrued through the Transfer Date in respect of
such Continuing Employees’ participation in Sellers’ Employee Benefit Plans.
From and after the Transfer Date, the Purchaser shall, pursuant to and in
accordance with the terms of the Transition Services Agreement, have the
reimbursement obligations to Seller set forth therein with respect to the costs
and expenses associated with participation by the Continuing Employees in any
Employee Benefit Plans sponsored by the Sellers or any of their Affiliates.

 

(d) Nothing contained in this Section 5.5, expressed or implied, shall (i) be
treated as the establishment, amendment or modification of any Employee Benefit
Plan or Applicable Plan or, except as expressly set forth in this Section 5.5,
constitute a limitation on rights to amend, modify, merge or terminate after the
Closing Date any Employee Benefit Plan or Applicable Plan, (ii) give any current
or former employee, officer, director or other independent contractor (including
any beneficiary or dependent of the foregoing) of the Parties or their
respective Affiliates any third party beneficiary or other rights, or (iii)
except as explicitly set forth in this Section 5.5, obligate Purchaser or any of
its Affiliates to (A) maintain any particular Employee Benefit Plan or
Applicable Plan, or (B) retain the employment or services of any current or
former employee, officer, director or other service provider.

 

Section 5.6 Non-Compete and Non-Solicitation.

 

(a) The Sellers agree that for a period of five (5) years after the Closing Date
no Seller shall, either directly or indirectly, alone or with others, engage in,
own, manage, operate, finance, control, or provide services to, any Person that
sells, distributes or otherwise provides, for use any of the Consumer Products;
provided, that nothing in this Section 5.6(a) shall preclude any Seller from
owning, solely as an investment, up to 5% of any Person engaged in any such
business. The Sellers shall take commercially reasonable efforts to promptly
enforce any agreements that the Sellers have with their officers, directors,
employees, consultants and advisors relating to non-competition of such persons
with the Business.

 



 33 

  

 

(b) The Sellers agree that for a period of five (5) years after the Closing Date
no Seller shall nor shall any Seller’s officers or directors, without the prior
written consent of Purchaser, directly or indirectly solicit the employment or
services of, or retain, any Continuing Employee; provided, that the restrictions
contained in this Section 5.6(b) shall not apply to solicitations through job
fairs or general solicitations or advertisements not directed at any particular
individual.

 

(c) The Sellers agree that for a period of five (5) years after the Closing Date
no Seller shall, without the prior written consent of Purchaser, knowingly cause
or attempt to cause any customer of the Business to reduce or terminate its
business relationship with Purchaser.

 

(d) Purchaser and Parent agree that for a period of five (5) years after the
Closing Date neither Purchaser nor Parent nor shall any of their respective
officers or directors, without the prior written consent of the Sellers,
directly or indirectly solicit the employment or services of, or retain any
employee of any Seller (other than any Business Employee) as of the Closing;
provided, that the restrictions contained in this Section 5.6(d) shall not apply
to solicitations through job fairs or general solicitations or advertisements
not directed at any particular individual.

 

(e) The Purchaser and the Parent agree that for a period of four (4) years after
the Closing Date neither the Purchaser nor the Parent shall, without the prior
written consent of the Sellers, knowingly cause or attempt to cause any customer
of any Seller or any of their Affiliates to reduce or terminate its business
relationship with such Seller or such Affiliate.

 

(f) If a final judgment of a court or tribunal of competent jurisdiction
determines that any term or provision contained in Section 5.6(a), (b), (c), (d)
or (e) is invalid or unenforceable, then the Parties agree that the court or
tribunal will have the power to reduce the scope, duration or geographic area of
the term or provision, to delete specific words or phrases or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision. This Section 5.6 will be enforceable
as so modified after the expiration of the time within which the judgment may be
appealed.

 

(g) In the event of any breach or attempted breach of any provision contained in
Section 5.6(a), (b), (c), (d) or (e), the aggrieved Party shall be entitled to
injunctive and other temporary relief without the need to post a bond and,
subject to the other limitations herein, to such other and further legal and
equitable relief and damages as may be proper.

 

Section 5.7 PhotoMedex and Radiancy Names. Purchaser understands that subsequent
to the Closing, the Sellers will use the names “PhotoMedex” and “Radiancy” and
that such names and any and all derivations thereof are excluded from the
Transferred Assets hereunder and may not be used by Purchaser, except for
certain limited rights outlined in the Transition Services Agreement.

 

Section 5.8 Notices and Consents. The Sellers will give any notices to third
parties and shall use their respective best efforts to obtain any third party
consents, that the Purchaser may request in connection with the consummation of
the transactions contemplated hereby. Each of the Parties will give any notices
to, make any filings with, and use its best efforts to obtain any
authorizations, consents, and approvals of Governmental Entities in connection
with the transactions contemplated hereby.

 



 34 

  

 

Section 5.9 Operation of Business. During the period prior to the Closing, the
Sellers shall not engage in any practice, take any action, or enter into any
transaction outside the Ordinary Course of Business. Without limiting the
generality of the foregoing, the Sellers shall not engage in any practice, take
any action, or enter into any transaction of the sort described in Section 3.5
above.

 

Section 5.10 Preservation of Business. During the period prior to the Closing,
the Sellers shall keep the Business, the Transferred Assets and the Foreign
Subsidiaries substantially intact, including the present operations, physical
facilities, working conditions, and relationships with lessors, licensors,
suppliers, customers, and employees.

 

Section 5.11 Notice of Developments. During the period prior to the Closing, the
Sellers will give prompt written notice to the Purchaser of any material adverse
development causing a breach of any of the representations and warranties of the
Sellers contained in this Agreement. Each Party will give prompt written notice
to the others of any material adverse development causing a breach of any of his
own representations and warranties set forth above. No disclosure by any Party
pursuant to this Section 5.11, however, shall be deemed to amend or supplement
the Disclosure Letter or to prevent or cure any misrepresentation, breach of
warranty, or breach of covenant.

 

Section 5.12 Exclusivity. During the period prior to the Closing, neither of the
Sellers shall (a) solicit, initiate, or encourage the submission of any proposal
or offer from any Person relating to the acquisition of any capital stock or
other voting securities, or any assets (other than dispositions of inventory or
other assets in the Ordinary Course of Business) (including any acquisition
structured as a merger, consolidation, or share exchange) or any other
transaction that conflicts with this Agreement or (b) participate in any
discussions or negotiations regarding, furnish any information with respect to,
assist or participate in, or facilitate in any other manner any effort or
attempt by any Person to do or seek any of the foregoing. The Sellers shall
notify the Purchaser immediately if any Person makes any proposal, offer,
inquiry, or contact with respect to any of the foregoing.

 

Section 5.13 Financial Information. The Sellers shall cooperate with the
Purchaser and the Purchaser’s independent certified public accounting firm in
order to enable the Purchaser to create audited financial statements of the
Business prepared in accordance with the GAAP for the two full fiscal years
preceding the Closing Date and for the calendar year 2016, by making available
the Sellers’ records as they are maintained in the ordinary course of business
and answering reasonable questions, the cost for which will be borne by the
Purchaser.

 

Section 5.14 Payment of Excluded Liabilities. After the Closing the Sellers
shall promptly pay to the appropriate party any Excluded Liabilities which
become due and payable after the Closing.

 



 35 

  

 

Section 5.15 Information Statement or other Shareholder Approval by the Parties.

 

(a) A majority of the Purchaser’s stockholders have approved this Agreement and
the transactions contemplated hereby by written consent in accordance with the
applicable provisions of the Nevada Revised Statutes. The Purchaser shall file
an information statement relating to such written consent on Schedule 14C (the
“Information Statement”) with the SEC within ten (10) business days of the date
of this Agreement. The Purchaser shall use commercially reasonable efforts to
(a) promptly respond to any comments of the Staff of the SEC relating to such
Information Statement and (b) file a definitive Information Statement with the
SEC and mail the same to its stockholders as soon as reasonably practicable.

 

(b) PHMD intends to seek approval for this transaction from its stockholders in
accordance with the applicable provisions of the Nevada Revised Statutes. PHMD
intends to file such documents as are required by applicable securities laws
with the SEC within ten (10) business days of the date of this Agreement. PHMD
shall use commercially reasonable efforts to (a) promptly respond to any
comments of the Staff of the SEC relating to such filings and (b) file
definitive documentation with the SEC and mail the same to its stockholders as
soon as reasonably practicable.

 

Section 5.16 Post-Closing Marketing/Sales Obligations. From and after the
Closing Date and until Purchaser and Parent shall have made payments of royalty
to Sellers in the aggregate amount of $4,500,000 in full pursuant to Section
2.2(c) above, Purchaser, Parent and their respective Affiliates shall use their
good-faith, best efforts to promote, market, distribute and sell the Consumer
Products.

 

ARTICLE VI

 

CONDITIONS TO CLOSING

 

Section 6.1 Conditions to Obligation of Purchaser. The obligation of Purchaser
to consummate the transactions to be performed by it in connection with the
Closing is subject to satisfaction of the following conditions:

 

(a) the representations and warranties set forth in Article III above shall be
true and correct in all material respects at and as of the Closing Date;

 

(b) the Sellers shall have performed and complied with all of their covenants
hereunder in all material respects through the Closing;

 

(c) the Sellers shall have procured all of the third party consents specified in
Section 3.2(b);

 

(d) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, county,
local, or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (i) prevent
consummation of any of the transactions contemplated by this Agreement, (ii)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, or (iii) affect adversely the right of the Purchaser to
own the Transferred Assets and to operate the Business of the Sellers (and no
such injunction, judgment, order, decree, ruling, or charge shall be in effect);

 



 36 

  

 

(e) the Sellers shall have delivered to Purchaser a certificate to the effect
that each of the conditions specified above in Section 6.1(a)-(d) is satisfied
in all respects;

 

(f) the Sellers and Purchaser shall have received all authorizations, consents,
and approvals of Governmental Entities that are required in order to consummate
the transactions contemplated hereby, and none of such authorizations, consents,
and approvals shall contain any terms, limitations, or conditions which
Purchaser determines in good faith to be materially burdensome to Purchaser, or
which restrict Purchaser from owning or operating the Transferred Assets or from
conducting the Business in substantially the same manner as conducted on the
date hereof;

 

(g) Purchaser shall have received from counsel to the Sellers an opinion in form
and substance satisfactory to Purchaser, addressed to Purchaser, and dated as of
the Closing Date;

 

(h) there shall not have been any occurrence, event, incident, action, failure
to act, or transaction since June 30, 2016 which has had or is reasonably likely
to cause a material adverse effect on the Business;

 

(i) Purchaser shall have completed its business, accounting and legal due
diligence review of the Business, the Transferred Assets and the Foreign
Subsidiaries, and the results thereof shall be reasonably satisfactory to
Purchaser;

 

(j) Purchaser shall have received such pay-off letters and releases relating to
the Indebtedness as it shall have requested and such pay-off letters shall be in
form and substance satisfactory to it;

 

(k) Purchaser shall have received assignment and assumptions of lease for each
Lease in form and substance satisfactory to Purchaser;

 

(l) the Sellers shall have complied to the extent necessary with any applicable
bulk sales or bulk transfer laws;

 

(m) the Inventory included in the Transferred Assets shall include at least $6
million of saleable Inventory for the NoNo Consumer Product calculated on a GAAP
basis;

 

(n) the Parent shall have obtained the written consent of its stockholders to
the transactions contemplated by this Agreement and at least twenty (20) days
shall have passed since the filing and mailing of the definitive Information
Statement;

 

(o) all actions to be taken by the Sellers in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the Purchaser.

 

Purchaser may waive any condition specified in this Section 6.1 if it executes a
written instrument so stating at or prior to the Closing.

 



 37 

  

 

Section 6.2 Conditions to Obligations of the Sellers. The obligations of the
Sellers to consummate the transactions to be performed by them in connection
with the Closing are subject to satisfaction of the following conditions:

 

(a) the representations and warranties set forth in Article IV above shall be
true and correct in all material respects at and as of the Closing Date;

 

(b) Purchaser shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;

 

(c) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (i) prevent
consummation of any of the transactions contemplated by this Agreement or (ii)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);

 

(d) Purchaser shall have delivered to the Sellers a certificate to the effect
that each of the conditions specified above in Section 6.2(a)-(c) is satisfied
in all respects;

 

(e) The Sellers and Purchaser shall have received all authorizations, consents,
and approvals of Governmental Entities that are necessary to consummate the
transactions contemplated by this Agreement;

 

(f) PHMD shall have obtained the consent of stockholders holding at least a
majority of its issued and outstanding common stock to the transactions
contemplated by this Agreement and the appropriate time shall have passed since
the applicable filings and mailings have been made with the SEC with regard to
the transactions contemplated by this Agreement; and

 

(g) all actions to be taken by Purchaser in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to the Sellers.

 

Any Seller may waive any condition specified in this Section 6.2 if it executes
a written instrument so stating at or prior to the Closing.

 



 38 

  

 

ARTICLE VII

 

INDEMNIFICATION

 

Section 7.1 Indemnification.

 

(a) Subject to the limitations set forth in Section 7.3, PHMD agrees from and
after the Closing Date to indemnify, defend and hold harmless each of the Parent
and the Purchaser and all of their respective officers, managers, directors,
shareholders, members, Affiliates, employees and agents (collectively, the
“Purchaser Indemnified Persons”) from and against any Losses actually incurred
by any of such Purchaser Indemnified Persons arising out of or resulting from
(i) any breach by any Seller Company of any representation or warranty of such
Seller Company contained in this Agreement or any other Transaction Document,
(ii) any breach by any Seller Company of any covenant or other obligation or
agreement contained in this Agreement or any other Transaction Document, (iii)
the Excluded Liabilities and (iv) any liability of any Seller which is not an
Assumed Liability and which is imposed upon the Purchaser under any bulk
transfer law of any jurisdiction or under any common law doctrine of de facto
merger or successor liability so long as such liability arises out of the
ownership, use or operation of the Transferred Assets of the Sellers, or the
operation or conduct of the Business prior to the Closing; provided, in each
case, that the relevant Purchaser Indemnified Person has submitted to PHMD a
Notice of Claim or Third Party Notice, as applicable, in respect thereof prior
to the date of expiration of any applicable survival period specified in Section
7.3.

 

(b) Subject to the limitations set forth in Section 7.3, each of Parent and
Purchaser agrees from and after the Closing Date to indemnify, defend and hold
harmless PHMD and all of its and its Affiliates’ respective officers, managers,
directors, shareholders, members, Affiliates, employees and agents (the “Seller
Indemnified Persons”) from and against any Losses actually incurred by the
Seller Indemnified Persons arising out of or resulting from (i) any breach by
Parent or Purchaser of any representation or warranty of Parent or Purchaser
contained in this Agreement or any other Transaction Document, (ii) any breach
by Parent or Purchaser of any covenant or other obligation or agreement of
Purchaser contained in this Agreement or any other Transaction Document, and
(iii) the Assumed Liabilities; provided, in each case, that the relevant Seller
Indemnified Person has submitted to Parent and Purchaser a Notice of Claim or
Third Party Notice, as applicable, in respect thereof prior to the date of
expiration of any applicable survival period specified in Section 7.3.

 

Section 7.2 Procedures for Indemnification.

 

(a) If any Purchaser Indemnified Person or Seller Indemnified Person (each, an
“Indemnified Person”) shall claim indemnification hereunder for any matter
(other than a Third Party Claim) for which indemnification is provided in
Section 7.1, the Indemnified Person shall promptly after it first obtains
knowledge of facts which could reasonably be expected to give rise to Losses
that will serve the basis for such claim, give written notice (a “Notice of
Claim”) to PHMD or Purchaser, as applicable, setting forth the basis for such
claim and the nature and estimated amount of the claim to the extent then
feasible (which estimate shall not be conclusive of the final amount of the
claim), all in reasonable detail; provided, that the failure of any Indemnified
Person to give timely notice thereof shall not affect any of its rights to
indemnification hereunder nor relieve PHMD or Purchaser, as the case may be,
from any of its indemnification obligations hereunder, except to the extent that
it is actually prejudiced by such failure. If PHMD or Purchaser, as applicable,
disputes any claim set forth in the Notice of Claim, it may, at any time deliver
to the Indemnified Person that has given the Notice of Claim a written notice
indicating its dispute of such Notice of Claim, and the Parties shall attempt in
good faith for a period of thirty (30) days after delivery of the dispute notice
to agree upon the rights of the Parties with respect to such Notice of Claim. If
no such agreement can be reached after good faith negotiation, the Parties shall
have the rights and remedies, if any, available to them under this Agreement or
applicable Legal Requirements.

 



 39 

  

 

(b) If an Indemnified Person shall claim indemnification hereunder arising from
any Third Party Claim for which indemnification is provided in Section 7.1, the
Indemnified Person shall promptly after it first obtains knowledge of such Third
Party Claim, give written notice (a “Third Party Notice”) to PHMD or Purchaser,
as applicable (each, an “Indemnifying Person”), of the basis for such claim,
setting forth the nature of the claim or demand in reasonable detail to the
extent known by the Indemnified Person; provided, that the failure of any
Indemnified Person to give timely notice thereof shall not affect any of its
rights to indemnification hereunder nor relieve PHMD or Purchaser, as the case
may be, from any of its indemnification obligations hereunder, except to the
extent that it is actually prejudiced by such failure. The Indemnifying Person,
upon notice to the Indemnified Person, may at any time within thirty (30) days
after receiving a Third Party Notice, at its own cost and through counsel of its
choosing and reasonably acceptable to the Indemnified Person, defend any claim
or demand set forth in a Third Party Notice. The Indemnifying Person shall have
the right to compromise and settle all indemnifiable matters related to Third
Party Claims which are susceptible to being settled and as to which it shall
have properly assumed the defense; provided, that the Indemnifying Party shall
not, without the prior written consent of the Indemnified Person settle or
compromise any Third Party Claim or consent to the entry of any final judgment
that does not include as an unconditional term thereof the delivery by the
claimant or plaintiff of a written release or releases from all liability in
respect of such Third Party Claim of all Indemnified Persons named in such Third
Party Claim and the sole relief for which are monetary damages that are paid in
full by the Indemnifying Party. In the event that a particular Third Party Claim
is subject to the limitations set forth in Section 7.3(b) and the aggregate
amount of such Third Party Claim exceeds the Indemnifying Person’s applicable
maximum aggregate liability, the Indemnifying Person shall not reject any
settlement or compromise offer without the prior consent of the Indemnified
Person. The Indemnifying Person shall from time to time and otherwise at the
Indemnified Person’s request apprise the Indemnified Person of the status of the
claim, liability or expense and any resulting Proceeding and shall furnish the
Indemnified Person with such documents and information filed or delivered in
connection with such claim, liability or expense or otherwise thereto as the
Indemnified Person may reasonably request, and shall diligently defend the
applicable Third-Party Claim. The Indemnified Person shall not admit any
liability to any third party in connection with any matter which is the subject
of a Notice of Claim as to which the Indemnifying Party shall have properly
assumed the defense and shall cooperate fully in the manner requested by the
Indemnifying Party in the defense of such claim. Notwithstanding anything herein
stated, the Indemnified Person shall at all times have the right to fully
participate in such defense at its own expense directly or through counsel;
provided, however, that if there exists a material conflict of interest between
the Indemnified Person, on the one hand, and the Indemnifying Party, on the
other hand, or if the Indemnified Person has been advised by counsel that there
may be one or more legal or equitable defenses available to it that are
different from or additional to those available to the Indemnifying Party,
which, in either case, would make it inappropriate for the same counsel to
represent both the Indemnifying Party and the Indemnified Person, then the
Indemnified Person shall be entitled to retain its own counsel at the cost and
expense of the Indemnifying Person (except that the Indemnifying Party shall not
be obligated to pay the fees and expenses of more than one separate counsel for
all Indemnified Persons, taken together). Until such time as the Indemnifying
Person has timely delivered a notice of intent to defend a Third Party Claim to
the Indemnified Person, the Indemnified Person shall, at the expense of the
Indemnifying Person, undertake the defense of (with counsel selected by the
Indemnified Person and reasonably acceptable to the Indemnifying Person) such
claim, liability or expense, and shall have the right to compromise or settle
such claim, liability or expense exercising reasonable business judgment;
provided, that such compromise or settlement shall not be effected within the
first thirty (30) days after Indemnifying Party’s receipt of such Third Party
Notice without the prior written consent of the Indemnifying Person (such
consent not to be unreasonably withheld, conditioned or delayed).

 



 40 

  

 

Section 7.3 Limitations on Indemnification.

 

(a) The representations and warranties made in this Agreement shall terminate
upon the eighteen (18) month anniversary of the Closing Date, except for the
Fundamental Representations, which shall survive as follows: the representations
and warranties in Section 3.9 (Tax Matters), Section 3.10 (Environmental
Matters), and Section 3.13 (Employee Benefits) shall survive until sixty (60)
days following the expiration of the statute of limitations applicable thereto
(giving effect to any waiver, mitigation or extension thereof) and all other
Fundamental Representations shall survive in perpetuity. All covenants and
agreements (including, without limitation, Purchaser’s and Parent’s obligations
under Sections 2.2(b) and (c)) shall survive in perpetuity.

 

(b) Subject to Section 7.3(d) and Section 7.3(e), PHMD’s maximum aggregate
liability to Purchaser Indemnified Persons for indemnification (including costs
incurred in the defense of such claim) under (i) Section 7.1(a)(i) (other than
with respect to Fundamental Representations) shall not exceed $2,250,000; and
(ii) Section 7.1 and Section 8.2, in the aggregate, shall not exceed the portion
of the Purchase Price actually received by the Sellers. Subject to Section
7.3(d) and Section 7.3(e), Purchaser’s maximum aggregate liability to Seller
Indemnified Persons for indemnification (including costs incurred in the defense
of such claim) under Section 7.1 shall not exceed the Purchase Price actually
received by the Sellers.

 

(c) No Purchaser Indemnified Person shall be entitled to indemnification
pursuant to Section 7.1(a)(i) (other than with respect to Fundamental
Representations which shall not be subject to the limitations of this Section
7.3(c)) unless and until the aggregate Losses incurred by all Purchaser
Indemnified Persons in respect of all claims under Section 7.1(a)(i) (other than
with respect to Fundamental Representations) collectively exceeds $100,000
whereupon Purchaser Indemnified Persons shall only be entitled to
indemnification hereunder (subject to the other provisions of this Article VII)
from PHMD for all such Losses incurred by Purchaser Indemnified Persons in
excess of such $100,000 threshold.

 

(d) The amount of any Losses for which indemnification is provided under this
Agreement shall be reduced by (i) any amounts realized by the Indemnified Person
as a result of any indemnification, contribution or other payment by any third
party, (ii) any insurance proceeds actually recovered by any Indemnified Person
(which amount shall be reduced by the amount by which insurance premiums for the
Indemnified Person are increased as a direct result of the Losses for which such
insurance proceeds were received by the Indemnified Person) or any amounts
actually recovered by any Indemnified Person pursuant to any indemnification
agreement with any Person and (iii) any Tax savings actually realized by the
Indemnified Person (or its Affiliate) in the taxable year in which the Loss is
incurred. The Indemnified Persons shall use their commercially reasonable
efforts to pursue any claims for insurance, Tax benefits, indemnification,
contribution and/or other payments available from third parties with respect to
Losses for which it will seek, or has sought, indemnification hereunder.

 



 41 

  

 

(e) Notwithstanding anything to the contrary in this Agreement, the limitations,
thresholds and qualifications set forth in this Article VII: (i) shall not apply
in the case of fraud or willful breach, or (ii) in any manner preclude an
Indemnified Person from seeking any non-monetary equitable remedy, including
specific performance or a preliminary or permanent injunction.

 

(f) The indemnification provided in this Article VII and in Section 8.2
(including all limitations contained herein) shall be the sole and exclusive
remedy for all matters relating to this Agreement, the transactions contemplated
hereby, and for the breach of any representation, warranty, covenant or
agreement contained herein, and the Parties each expressly waive any and all
claims which it may have with respect to the foregoing, other than any
Indemnification Claims to the extent provided for in this Article VII and in
Section 8.2.

 

(g) The representations, warranties, covenants and obligations of a Party and
the rights and remedies that may be exercised by the Indemnified Persons based
on such representations, warranties, covenants and obligations, will survive and
not be limited or affected by any investigation conducted by any Indemnified
Person with respect to, or any knowledge acquired (or capable of being acquired)
by such Indemnified Person at any time, whether before or after the execution
and delivery of this Agreement or the Closing, with respect to the accuracy or
inaccuracy of, or compliance with or performance of, any such representation,
warranty, covenant or obligation, and no Indemnified Person shall be required to
show that it relied on any such representation, warranty, covenant or obligation
of a Party in order to be entitled to indemnification pursuant to this Article
VII.

 

(h) Solely for the purpose of calculating Losses arising under this Article VII
in respect of a breach of any representation or warranty (but, for the avoidance
of doubt, not for the purpose of determining whether any such breach occurred),
any Material Adverse Effect, materiality, material or similar limitation set
forth in such representation or warranty shall be disregarded.

 

Section 7.4 Adjustments to Purchase Price. All payments under this Article VII
shall be treated as adjustments to the Purchase Price, unless otherwise required
by applicable Legal Requirement.

 

Section 7.5 Recoupment Under Royalty.

 

(a) If the Sellers are obligated to indemnify the Purchaser or any other
Indemnified Person for any indemnification claim in accordance with this Article
VII, Purchaser shall first set-off the amount of such claim against royalty
amounts that would otherwise be owed to the Sellers under Section 2.2(c) (the
“Royalty”).

 

(b) If the Purchaser intends to set-off any amount hereunder, Purchaser shall
provide not less than thirty (30) days’ prior written notice to the Sellers of
its intention to do so, together with a reasonably detailed explanation of the
basis therefor (a “Set-Off Notice”). If, within ten (10) days of its receipt of
a Set-Off Notice, the Sellers provide Purchaser with written notice of Sellers’
dispute with Purchaser’s right to make such set-off, Purchaser and Seller (and
their respective representatives and advisors) shall meet (which may be
accomplished telephonically) in good faith within five (5) days to attempt to
resolve their dispute. If such dispute remains unresolved despite Purchaser’s
good faith attempt to meet with the Sellers and resolve such dispute, Purchaser
may set-off under this Section 7.5 only (a) with respect to those
indemnification claims that have been Finally Determined (as defined below), (b)
as described in the following sentence or (c) with the prior written consent of
the Sellers.

 



 42 

  

 

(c) In the event of a dispute with respect to any indemnification claim against
Sellers made in good faith pursuant to this Article VII, and the liability for
and amount of Losses therefore, Purchaser may withhold any payments due to the
Sellers under the Royalty, up to the disputed amount, but only if the Purchaser
deposits such withheld amounts into escrow in accordance with a mutually agreed
upon escrow agreement, provided that if the parties cannot agree upon the terms
of the escrow agreement or the escrow agent, the Purchaser shall deposit the
withheld payments with a court of competent jurisdiction in Wayne, Pennsylvania.
For purposes of this Agreement, the term “Finally Determined” shall mean with
respect to any indemnification claim made, and the liability for and amount of
Losses therefor, when the parties to such claim have so determined by mutual
agreement or, if disputed, when a judgment has been issued by a court having
proper jurisdiction.

 

ARTICLE VIII

 

TAX MATTERS

 

Section 8.1 Cooperation on Tax Matters.

 

(a) The Parties shall reasonably cooperate with each other and with each other’s
agents, including accounting firms and legal counsel, in connection with: (i)
the preparation and filing of Tax Returns pursuant to this Article VIII; and
(ii) Tax Proceedings. Further, each Party shall provide to the other reasonable
access to the books and records in such Party’s possession in connection with
the preparation and filing of Tax Returns or the conduct of a Tax Proceeding.
Any information or documents provided under this Section 8.1 shall be kept
confidential by the Party receiving the information or documents, except as may
otherwise be necessary in connection with the filing of Tax Returns or in
connection with any Proceedings relating to Taxes.

 

(b) Purchaser shall promptly notify PHMD in writing upon receipt by Purchaser or
any of their Affiliates of notice of any Proceeding with respect to Taxes of a
Foreign Subsidiary which could result in any Tax liability for which a Seller
may be liable to a Purchaser Indemnified Person hereunder (“Tax Proceedings”),
provided, that the failure of Purchaser to give prompt notice thereof shall not
affect any of its rights to indemnification hereunder nor relieve PHMD from any
of its indemnification obligations hereunder, except to the extent that
Purchaser is materially prejudiced by such failure. The disposition of such Tax
Proceedings shall be governed by the procedures of Section 7.2; provided,
however, that, notwithstanding any other provision of this Agreement, PHMD shall
have sole control over all Tax Proceedings that are disclosed on the Disclosure
Letter hereto, and all Tax Proceedings with respect to a Foreign Subsidiary
where the applicable Tax Returns are not filed by a Foreign Subsidiary
separately from PHMD or its Affiliates, and neither Purchaser nor any of its
Affiliates shall have participation rights, or the ability to approve
settlements of, such Tax Proceedings, and Purchaser shall promptly cause PHMD to
receive all authorizations necessary to conduct and dispose of such Tax
Proceedings, provided however, that no settlement of such Tax Proceedings shall
entered into without the prior written consent of the Purchaser (not to be
unreasonably withheld or delayed) if the settlement has an adverse tax effect on
Purchaser or its Affiliates (including a Foreign Subsidiary) for taxable periods
(or portions thereof) beginning after the Closing Date or results in a Tax
liability for which Purchaser would not be fully indemnified by PHMD under this
Agreement.

 



 43 

  

 

Section 8.2 Tax Indemnification. PHMD shall indemnify the Purchaser Indemnified
Persons and hold them harmless from and against (a) all Taxes of a Foreign
Subsidiary for the Pre-Closing Tax Period (other than Taxes attributable to any
extraordinary transactions undertaken on the Closing Date at the direction of
Purchaser), (b) all Taxes of Seller Companies or any Affiliates thereof (other
than a Foreign Subsidiary), including any liability for Taxes allocable to or
arising out of the Business or ownership of the Transferred Assets for any
Pre-Closing Tax Period and including all Taxes incurred by the Seller Companies
or any Affiliates thereof (other than a Foreign Subsidiary) due to the
conveyance by PHMD and its Affiliates of the Transferred Assets under this
Agreement); and (c) all Taxes that are the responsibility of Sellers pursuant to
Section 5.2(b). PHMD’s obligation to indemnify and hold harmless Purchaser and
each Purchaser Affiliate under this Section 8.2 shall survive until sixty (60)
days following the expiration of the statute of limitations applicable to the
underlying Tax (giving effect to any waiver, mitigation or extension of the
subject statute of limitations); provided, however, that if notice of a claim
shall have been timely given to PHMD under Section 7.2 or Section 8.1(b) on or
prior to such survival termination date, PHMD’s obligation to indemnify and hold
harmless the Purchaser Indemnified Persons in respect of such claim shall
survive beyond such date until such claim for indemnification has been satisfied
or otherwise resolved. Any amounts paid or payable under this Section 8.2 shall
be without duplication with amounts otherwise payable under this Agreement.

 

Section 8.3 Straddle Period. In the case of any Taxable Period that includes
(but does not end on) the Closing Date (a “Straddle Period”), the amount of any
Taxes for the Pre-Closing Tax Period shall be determined as follows:

 

(a) In the case of Taxes based upon income, gross receipts (such as sales taxes)
or specific transactions such as the sale or other transfer of property and
payroll, the amount of Taxes attributable to any Pre-Closing Tax Period shall be
determined by closing the books of the relevant Seller Company as of the end of
the Closing Date.

 

(b) In the case of Taxes imposed on a periodic basis (such as real or personal
property Taxes), the amount of Taxes attributable to any Pre-Closing Tax Period
shall be equal to the amount of Taxes for such Straddle Period multiplied by a
fraction, the numerator of which is the number of days in the Pre-Closing Tax
Period included in the Straddle Period and the denominator of which is the total
number of days in the Straddle Period.

 



 44 

  

 

Section 8.4 Responsibility for Filing Tax Returns for Periods through Closing
Date.

 

(a) PHMD shall prepare all Tax Returns of each Foreign Subsidiary for all
Taxable Periods ending on or before the Closing Date in a manner consistent with
past practice of each Foreign Subsidiary, unless otherwise required under
applicable Legal Requirements. PHMD shall provide Purchaser with drafts of such
Tax Returns (along with supporting workpapers and schedules) within sixty (60)
days of the due date therefor (including timely requested extensions), and
Purchaser shall be allowed to review such Tax Returns and provide PHMD with
comments thereto, with PHMD to accept all reasonable comments provided by
Purchaser within thirty (30) days of the receipt of the original or revised
draft (as applicable), and with such Tax Returns, as finally agreed between the
Parties, to then be filed by the Party legally required to file such Tax
Returns. Notwithstanding the foregoing, in the case of a Tax Return that is due
within thirty (30) days after the Closing Date (including extensions thereof),
PHMD shall provide a copy of such Tax Return (along with supporting workpapers
and schedules) and the Purchaser shall review and comment, in each case as soon
as practical before the filing due date (including extensions). Purchaser shall
cause the Foreign Subsidiaries to timely file returns as finally agreed to.
Without duplication for amounts otherwise paid under Section 7.1(a) or Section
8.2. PHMD shall pay all Taxes shown due and payable on such Tax Returns.

 

(b) Purchaser shall prepare all Tax Returns of each Foreign Subsidiary for
Straddle Periods in a manner consistent with past practice of the Foreign
Subsidiaries, unless otherwise required under applicable Legal Requirements.
Purchaser shall provide PHMD with drafts of such Tax Returns (along with
supporting workpapers and schedules) within sixty (60) days of the due date
therefor (including timely requested extensions), and PHMD shall be allowed to
review such Tax Returns and provide Purchaser with comments thereto, with
Purchaser to accept all reasonable comments provided by PHMD within thirty (30)
days of the receipt of an original or revised draft (as applicable).
Notwithstanding the foregoing, in the case of a Tax Return that is due within
thirty (30) days after the Closing Date or the Taxable Period to which it
relates (including extensions thereof), the Purchaser shall provide a copy of
such Tax Return (along with supporting workpapers and schedules) and PHMD shall
review and comment, in each case as soon as practical before the filing due date
(including extensions). PHMD shall reimburse Purchaser for all Taxes shown due
and payable on such Tax Returns that are allocable to the Pre-Closing Tax Period
no later than three (3) Business Days prior to the due date of the applicable
Tax Return.

 

Section 8.5 Amended Returns and Retroactive Elections. Unless otherwise required
under applicable Legal Requirements, Purchaser shall not (a) amend or revoke any
Tax Returns filed with respect to any Taxable Period ending on or before the
Closing Date or with respect to any Straddle Period, or (b) make any Tax
election that has retroactive effect to any such Taxable Period or Straddle
Period, in each such case without the prior written consent of PHMD (not to be
unreasonably withheld or delayed).

 

Section 8.6 Refunds and Tax Benefits. Any Tax refunds of Taxes of any Foreign
Subsidiaries that are received by Purchaser or the Foreign Subsidiaries, and any
amounts credited against Tax of the Foreign Subsidiaries to which Purchaser or
the Foreign Subsidiaries become entitled, allocable to the Pre-Closing Tax
Period shall be for the account of PHMD, (excluding any refund or credit
attributable to any loss in a tax year (or portion of a Straddle Period)
beginning after the Closing Date applied (e.g., as a carryback) to income in the
Pre-Closing Tax Period), and Purchaser shall pay over or cause to be paid over
to PHMD any such refund or the amount of any such credit (net of any Taxes and
reasonable expenses of Purchaser or the Foreign Subsidiaries attributable to
such refund or credit) within fifteen (15) days after receipt or entitlement
thereto.

 



 45 

  

 

Section 8.7 Purchase Price Allocations. The Parties agree that the Purchase
Price (plus other relevant items) shall be allocated in accordance with Section
1060 of the Code among the Transferred Assets for all Tax purposes as shown on
the allocation schedule (the “Allocation Schedule”). A draft of the Allocation
Schedule shall be prepared by Parent and delivered to PHMD within sixty (60)
days following the Closing Date. If, within forty-five (45) days after the
receipt of the Allocation Schedule by PHMD, PHMD notifies Parent in writing that
PHMD objects to one or more items reflected in the Allocation Schedule, PHMD and
Purchaser shall negotiate in good faith to resolve such dispute; provided,
however, that if PHMD and Parent are unable to resolve any dispute with respect
to the Allocation Schedule within thirty (30) days following Parent’s receipt of
any such notice of objection, each of Parent and PHMD may prepare and shall use
(and shall cause its Affiliates to use) its own separate purchase price
allocation (each such allocation, a “Separate Allocation”) in connection with
the preparation and filing of all Tax Returns, and neither Parent nor Purchaser
shall have any liability to PHMD, and PHMD shall have no liability to either
Parent or Purchaser, for any Taxes that may be imposed by any Taxing Authority
to the extent that such Tax arises as a result of the inconsistencies between
the Separate Allocations. If no written objection is delivered by PHMD to Parent
within the forty-five (45) day period after PHMD’s receipt of the Allocation
Schedule, the Allocation Schedule as prepared by Parent shall deemed to be
accepted by PHMD and shall be shall be conclusive and binding upon the Parties.
The Parties shall file (and shall cause their Affiliates to file) all Tax
Returns (including amended returns and claims for refund) in a manner consistent
with the Allocation Schedule if the Allocation is agreed to (or deemed agreed
to), as the case may be pursuant to the procedures set forth in this Section
8.7.

 

Section 8.8 Tax Sharing Agreements. PHMD shall cause all tax sharing agreements
between the Foreign Subsidiaries, on the one hand, and the Sellers (or any other
Person) to be terminated effective on the Closing.

 

ARTICLE IX

 

TERMINATION

 

Section 9.1 Termination. This Agreement may be terminated at any time prior to
the Closing:

 

(a) by mutual written consent of the Parties;

 

(b) by any of the Parent or the Purchaser, on the one hand, or the Sellers, on
the other hand, if there has been a material misrepresentation or breach of
covenant or agreement contained in this Agreement on the part of the other Party
and such breach of a covenant or agreement has not been promptly cured after at
least fourteen (14) day’s written notice is given;

 



 46 

  

 

(c) by the Parent or the Purchaser if any of the conditions set forth in Section
6.1, shall not have been satisfied before the one hundred twenty (120) day
following the date of this Agreement, or such later date as the Parent and the
Parties shall mutually agree to in writing;

 

(d) by the Sellers if any of the conditions set forth in Section 6.2 shall not
have been satisfied before the one hundred twenty (120) day following the date
of this Agreement, or such later date as the Parties shall mutually agree to in
writing.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1 Confidentiality. On and after the Closing, Parent shall (and shall
cause its Affiliates to) maintain the confidentiality of all confidential or
proprietary information of the Sellers and agrees not to, directly or
indirectly, disclose any such confidential or proprietary information except to
the extent that disclosure of any portion thereof is required by Legal
Requirement or determined to be necessary to comply with any Legal Requirement
or to the extent the information becomes generally available to the public other
than as a result of disclosure by Parent or its Affiliates. On and after the
Closing, PHMD shall (and shall cause its Affiliates to) maintain the
confidentiality of all confidential or proprietary information of Parent and
Purchaser and agree not to, directly or indirectly, disclose any such
confidential or proprietary information except to the extent that disclosure of
any portion thereof is required by Legal Requirement or determined to be
necessary to comply with any Legal Requirement or to the extent the information
becomes generally available to the public other than as a result of disclosure
by PHMD or its Affiliates. For the avoidance of doubt, upon the Closing,
information relating to the Business is not confidential or proprietary
information of the Sellers.

 

Section 10.2 Consent to Amendments. This Agreement may be amended or modified,
and any provisions of this Agreement may be waived, in each case upon the
approval, in writing, executed by, each of the Parties. No other course of
dealing between the Parties or any delay in exercising any rights pursuant to
this Agreement shall operate as a waiver of any rights of any Party.

 

Section 10.3 Entire Agreement. This Agreement, including the Disclosure Letter
attached hereto, and the other Transaction Documents constitute the entire
agreement among the Parties with respect to the matters covered hereby and
supersedes all previous written, oral or implied understandings among them with
respect to such matters.

 

Section 10.4 Successors and Assigns. Except as otherwise expressly provided in
this Agreement, all covenants and agreements set forth in this Agreement by or
on behalf of the Parties shall bind and inure to the benefit of the respective
successors and permitted assigns of the Parties, whether so expressed or not,
except that neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned by Parent or Purchaser (on the one hand),
or PHMD (on the other hand) without the prior written consent of PHMD or the
Parent, as applicable. Any attempted assignment without such consent shall be
null and void.

 



 47 

  

 

Section 10.5 Mediation; Arbitration and Governing Law. In the event of a dispute
between any of the Parties arising under or relating in any way whatsoever to
this Agreement, the disputing Parties shall attempt to resolve it through good
faith negotiation. Except as otherwise set forth in Section 2.2(c) above, if the
dispute is not resolved through such negotiation, then the disputing Parties
shall attempt to resolve it through mediation in the State of Pennsylvania, USA,
with a neutral, third-party mediator mutually agreed upon by the disputing
Parties. Unless otherwise agreed by the disputing Parties, the costs of
mediation shall be shared equally. Except as otherwise set forth in Section
2.2(c) above, if the dispute is not resolved through mediation, then upon
written demand by one of the disputing Parties it shall be referred to a
mutually agreeable arbitrator. The arbitration process shall be conducted in
accordance with the laws of the Commonwealth of Pennsylvania, except as modified
herein. Venue for the arbitration hearing shall be the State of Pennsylvania,
USA. All remedies, legal and equitable, available in court shall also be
available in arbitration. The arbitrator’s decision shall be final and binding,
and judgment may be entered thereon in a court of competent jurisdiction. This
Agreement shall be interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania, without regard to conflict of law principles
thereof. In any dispute arising out of or relating in way whatsoever to this
Agreement, including arbitration, the substantially prevailing Party shall be
entitled to recover its costs and attorney fees from the other disputing
Parties.

 

Section 10.6 No Additional Representations; Disclaimer.

 

(a) Each of Parent and Purchaser acknowledges and agrees that neither Seller nor
any of their respective Representatives, or any other Person acting on behalf of
either Seller, or any of their respective Representatives, has made any
representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the Business or the Transferred
Assets, except as expressly set forth in this Agreement or as and to the extent
required by this Agreement to be set forth in the Disclosure Letter. Each of
Parent and Purchaser further agrees that neither Seller, nor any of their direct
or indirect Representatives (or any of their directors, officers, employees,
members, managers, partners, agents or otherwise), will have or be subject to
any liability to Parent or Purchaser resulting from the distribution to Parent
or Purchaser, or Parent or Purchaser’s use of, any such information, and any
information, document or material made available to Parent or Purchaser or its
Representatives in certain “data rooms” and online “data sites,” management
presentations, management interviews, or any other form in expectation or
anticipation of the transactions contemplated by this Agreement.

 

(b) Each of Parent and Purchaser acknowledges and agrees that, except for the
representations and warranties of PHMD expressly set forth in Article III
hereof, the Transferred Assets are being acquired AS IS WITHOUT ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR INTENDED USE OR ANY OTHER EXPRESSED
OR IMPLIED WARRANTY. Each of Parent and Purchaser acknowledges and agrees that
it is consummating the transactions contemplated by this Agreement and the other
Transaction Documents without relying on any representation or warranty, express
or implied, whatsoever by the Sellers or any of their Representatives, except
for the representations and warranties of the Sellers expressly set forth in
Article III hereof.

 



 48 

  

 

(c) In connection with Purchaser’s investigation of the Business, Parent and
Purchaser has received, directly or indirectly, through its Representatives,
from or on behalf of the Sellers or their Representatives, certain projections,
including projected statements of operating revenues, income from operations,
and cash flows of the Business (and the business transactions and events
underlying such statements) and certain business plan information, projections,
presentations, predictions, calculations, estimates and forecasts of the
Business and other similar data. Purchaser acknowledges that there are
uncertainties inherent in attempting to make such estimates, projections,
forecasts, plans, statements, predictions, presentations, calculations and other
similar data, that Parent and Purchaser is well aware of such uncertainties,
that Parent and Purchaser is making its own evaluation of the adequacy and
accuracy of all estimates, projections, forecasts, plans, statements,
calculations, presentations, predictions and other similar data so furnished to
it (including the reasonableness of the assumptions underlying such estimates,
projections, forecasts, plans, statements, calculations, predictions and other
similar data), and that neither Parent, Purchaser, nor any Purchaser Indemnified
Person, shall have any claim under any circumstances against either Seller or
any other Person with respect thereto or arising therefrom. Accordingly, the
Sellers make no representations or warranties whatsoever, to Parent or Purchaser
or any other Person, with respect to such estimates, projections, forecasts,
plans, statements, calculations, presentations, predictions and other similar
data (including the reasonableness of the assumptions underlying such
projections, forecasts, plans, statements, calculations, presentations,
predictions and other similar data) and no such Person shall be entitled to rely
on such estimates, projections, forecasts, plans, statements, calculations,
presentations, predictions and other similar data for any purpose, including in
connection with the transactions contemplated by this Agreement or the financing
thereof.

 

(d) In no event shall any of the provisions of Section 10.6(a) through Section
10.6(c) be deemed to modify, qualify amend or otherwise affect in any manner any
of the representations and warranties of PHMD in Article III of this Agreement,
and Parent and Purchaser hereby reserves any and all rights that it may have
with respect the breach or inaccuracy thereof, subject to the other limitations
set forth in this Agreement.

 

Section 10.7 Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand, or (b) sent by mail, certified or registered
mail with postage prepaid or by a nationally recognized next-day or overnight
delivery service, in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses or facsimile numbers as a
Party may designate by notice to the other Parties). All such notices, consents,
waivers and other communications shall be deemed to have been given as follows:
(x) if delivered by hand, on the day of such delivery, if prior to 5:00 p.m.,
and (y) if by mail, certified or registered mail, next-day or overnight
delivery, on the day delivered.

 



 49 

  

 

If to the Sellers or any Seller Companies to:

 

PhotoMedex, Inc.

2300 Computer Drive, Building G

Willow Grove, Pennsylvania 19090

Attention: Dennis McGrath, President

Facsimile:

Email: dmcgrath@photomedex.com

 

with a copy, which shall not constitute notice to the Sellers, to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, NY 10105

Attention: Barry I. Grossman, Esq.

Facsimile: 212-370-7889

Email: bigrossman@egsllp.com

 

If to Parent or Purchaser, to:

 

ICTV Brands Inc.

489 Devon Park Drive, Suite 315

Wayne, PA 19087

Attention: Richard Ransom

Facsimile:

Email: Ransom@ictvbrands.com

 

with a copy, which shall not constitute notice to Parent or Purchaser, to:

 

BEVILACQUA PLLC

1629 K Street, NW, Suite 300

Washington, DC 20006

Attention: Louis A. Bevilacqua, Esq.

Email: lou@bevilacquapllc.com

 

Section 10.8 Disclosure Letter. The Disclosure Letter constitutes a part of this
Agreement and is incorporated into this Agreement for all purposes as if fully
set forth herein. Each disclosure made in the Disclosure Letter shall be
organized by reference to the Section of this Agreement to which it applies;
provided, that disclosures in the Disclosure Letter with respect to a particular
representation or warranty in Article III of this Agreement shall be deemed to
be disclosures made with respect to all representations and warranties in
Article III of this Agreement with respect to which such disclosure reasonably
relates if it is readily apparent that such disclosure would be applicable
thereto. Except to the extent that the context otherwise explicitly requires,
the disclosure of any item or matter in the Disclosure Letter shall not in and
of itself be taken as an indication of the materiality thereof or the level of
materiality that is applicable to any representation or warranty set forth
herein.

 

Section 10.9 Counterparts. The Parties may execute this Agreement in two or more
counterparts (no one of which need contain the signatures of all Parties), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

 

Section 10.10 No Third Party Beneficiaries. Except as otherwise expressly
provided in this Agreement, no Person which is not a party shall have any right
or obligation pursuant to this Agreement.

 

Section 10.11 No Strict Construction. Each Party acknowledges that this
Agreement has been prepared jointly by the Parties, and shall not be strictly
construed against any Party.

 

Section 10.12 Headings. The headings used in this Agreement are for the purpose
of reference only and shall not affect the meaning or interpretation of any
provision of this Agreement.

 

*****

 



 50 

  

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

  PARENT:       ICTV BRANDS INC.         By: /s/ Kelvin Claney   Name: Kelvin
Claney   Title: Chairman & CEO         PURCHASER:       ICTV Holdings, INC.    
    By: /s/ Richard Ransom   Name: Richard Ransom   Title: President        
SELLERS:       PhotoMedex, Inc.         By: /s/ Dennis McGrath   Name: Dennis
McGrath   Title: President         RADIANCY, Inc.         By: /s/ Dennis McGrath
  Name: Dennis McGrath   Title: President         PHOTOTHERAPEUTICS LTD.        
By: /s/Yoav Ben-Dror   Name: Yoav Ben-Dror   Title: Director         RADIANCY
(ISRAEL) LIMITED         By: /s/ Yoav Ben-Dror   Name: Yoav Ben-Dror   Title:
Director

 



  

  

 

Appendix 1 Assumed Liabilities

 

None.

 



  

  

 

Appendix II Additional Assets to be purchased

 

None.

 



  

  

 

Appendix III Excluded Assets

 

(a) all cash and cash equivalents of the Seller Companies and their Affiliates;

 

(b) all bank accounts and securities of the Sellers and their Affiliates (other
than the Foreign Subsidiaries);

 

(c) all Intellectual Property other than the Business Intellectual Property;

 

(d) the corporate seals, organizational documents, minute books, stock books,
Tax Returns, books of account and other records having to do with the corporate
organization, maintenance and existence of the Sellers or their Affiliates
(other than the Foreign Subsidiaries), all employee-related, employee
benefit-related or payroll files or records, other than personnel files of
Continuing Employees, and any other books and records which the Sellers are
prohibited from disclosing or transferring to Purchaser under applicable Legal
Requirement and are required by applicable Legal Requirement to retain;

 

(e) those Business Contracts which provide services to the Seller Companies and
their Affiliates, including but not limited to contracts with attorneys;
accountants and providers of services with regard to the Sellers’ securities;

 

(f) all qualifications to conduct business as a foreign corporation,
arrangements with registered agents relating to foreign qualifications and
taxpayer and other identification numbers, in each case, of the Seller and their
Affiliates (other than the Foreign Subsidiaries);

 

(g) all insurance policies of the Sellers and their Affiliates and all rights to
applicable claims and proceeds thereunder;

 

(h) any prepaid items and deferred items or credits and deposits of the Sellers
and their Affiliates, other than any such item included as an asset in the
calculation of Working Capital;

 

(i) all claims, rights and, with respect to Proceedings, causes of action,
rights to refunds, rights of recovery, rights of set-off and rights of
recoupment, and other rights to any action, suit or claim of any nature
available to or being pursued by the Sellers or any of their Affiliates (other
than the Foreign Subsidiaries), whether arising by way of counterclaim or
otherwise, in each case, to the extent such claim or right does not primarily
arise out of or relate to a Business Asset or Business Liability;

 

(j) the rights which accrue or will accrue to the Sellers under this Agreement,
the Transaction Documents or the transfer documentation in respect of the
Securities of the Foreign Subsidiaries;

 

(k) all rights to the phone numbers for all employees of the Sellers or their
Affiliates who are not Offered Employees and the main phone number of PHMD;

 

(l) all rights to the e-mail addresses of the Sellers and their Affiliates;

 

(m) all rights to the Internet website domain names of the Sellers and their
Affiliates (except (i) those Internet website domain names specifically listed
on the Intellectual Property disclosure statement, and (ii) any other Internet
website domain names that include any of the words “nono,” “cleartouch,” or
“kyrobak,” but do not include any of the words “PhotoMedex,” “PHMD,” “Radiancy”
or any part thereof or any other names confusingly similar thereto);

 

(n) all rights of the Sellers and their Affiliates to the Avalara, Avalara TAX,
Interplx, OptionTrax and ADP software programs;

 



  

  

 

(o) all furniture and furnishings, office equipment and supplies, computers and
related equipment and telephones used exclusively by each employee of the
Sellers or their Affiliates who is not an Offered Employee including, without
limitation, the contents of the offices (other than books and records that
otherwise constitute Business Assets) of each of the personnel located at the
Willow Grove, PA facility, and the offices of Dolev Rafaeli, Therese Joyce,
Linda Merxulies, Giora Fishman, Danit Sharir-Reichenberg and Samantha Dubbiosi,
located at the Orangeburg, NY facility;

 

(p) the cabinets and equipment located in the Orangeburg, NY office which
contain the general records and corporate records for Radiancy, Inc.

 

(q) all tax, audit and SOX files;

 

(r) the records in archive storage (other than books and records that otherwise
constitute Business Assets);

 

(s) the Permits of the Sellers or their Affiliates not associated with the
Transferred Business, including corporate income and franchise tax
registrations; sales and use tax registrations; employment withholding,
unemployment tax and other employment-related registrations; registrations to do
business as filed with the Secretaries of State of various states; registrations
with the United States Securities and Exchange Commission and various securities
agencies; memberships and registrations with business groups and industry
organizations; and registrations related to products and business lines which
are not part of the Transferred Business, including FDA-issued 501(k) Clearances
related to Radiancy’s professional LHE line of products.

 

(t) the Employee Benefit Plans and the 401(k) Savings Plans of PhotoMedex, Inc.,
Radiancy, Inc. and PhotoMedex Technology, Inc., and all rights in connection
with any assets thereof;

 

(u) all refunds, rebates, credits and similar items relating to Taxes (i) of the
Sellers or their Affiliates, or (ii) arising out of, or relating to, the
Business or the Transferred Assets to the extent attributable to Pre-Closing Tax
Periods (using the methodology of Section 9.3 for the purpose of allocating
Straddle Period Taxes);

 

(v) all Tax Returns and Tax records of the Sellers and their Affiliates, other
than copies of Tax Returns of the Foreign Subsidiaries that are filed on a
separate entity (i.e., standalone) basis;

 

(w) all email and computer servers and the attendant hardware located at the
offices of Radiancy, Inc., Radiancy (Israel) Ltd. and Photo Therapeutics Ltd.;
save that Purchasers shall be entitled to a copy of records regarding the
Transferred Business;

 

(x) all software programs used to conduct the business of the PhotoMedex
corporate group, including the Priority financial and accounting system, and the
Avalara tax reporting system;

 

(y) all assets directly related to the Radiancy professional products line,
including inventory, intellectual property, tooling and records;

 

(z) all accounting and financial records of the corporate group, including those
of PhotoMedex, Inc.; Radiancy, Inc.; Radiancy (Israel) Ltd.; and Photo
Therapeutics Ltd.; and

 

(aa) all other assets and properties that do not constitute Business Assets.

 



  

  

